Exhibit 10.1
EXECUTION COPY
 
 
LOAN PURCHASE AGREEMENT
CARE INVESTMENT TRUST INC., a Maryland corporation, as Seller
and
CAPITALSOURCE BANK, a
California industrial bank, as Buyer
Dated as of September 15, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
Section 1.
  Agreement to Sell and Purchase     2  
Section 2.
  Purchase Price     6  
Section 3.
  Closing of Sale of Ciena Loan Interests and Related Ciena Loan Property and
Option Loan Interests and Related Option Loan Property     7  
Section 4.
  Conveyance; Assumption of Loan Interests and Related Loan Property and Ciena
Loan Interest and Related Ciena Loan Property     7  
Section 5.
  Conveyance; Assumption of Option Loan Interests and Related Option Loan
Property     7  
Section 6.
  Commissions     8  
Section 7.
  Closing Conditions     8  
Section 8.
  Closing Documents     11  
Section 9.
  Limitation of Liability     12  
Section 10.
  Seller’s Representations and Warranties     13  
Section 11.
  Buyer Representations and Warranties     16  
Section 12.
  Servicing     17  
Section 13.
  Indemnification     18  
Section 14.
  Collections     20  
Section 15.
  Termination of Financing Statements     20  
Section 16.
  Survival of Representations and Warranties     21  
Section 17.
  Definition of Affiliate     21  
Section 18.
  Expenses     21  
Section 19.
  Notices     21  
Section 20.
  Governing Law     22  
Section 21.
  Further Agreements     23  
Section 22.
  Successors and Assigns     23  
Section 23.
  Counterparts     23  
Section 24.
  Headings     23  
Section 25.
  Interpretation     23  
Section 26.
  Partial Invalidity     23  
Section 27.
  Entire Agreement     23  

-i- 



--------------------------------------------------------------------------------



 



Schedules and Exhibits

     
Schedule 1(a)
  Schedule of Loans and Initial Purchase Price
Schedule 1(b)
  Ciena Loan Schedule
Schedule 1(c)
  Option Loan Schedule — Avamere
Schedule 1(d)
  Option Loan Schedule — Nexion
Schedule 2(a)
  List of Material Loan Agreements
Schedule 2(b)
  List of Material Ciena Loan Agreements
Schedule 2(c)
  List of Material Option Loan Agreements
Schedule 3
  Seller’s Wire Instructions
Schedule 7(a)(v)(i)
  Lake Oswego UCC
Schedule 7(a)(v)(ii)
  Keizer UCC
Schedule 10(f)
  Seller Consents
Schedule 10(h)
  Intercreditor/Subordination Agreements
Schedule 10(i)
  Loan Defaults/Delinquencies
Schedule 10(j)
  Assertion of Defenses
Schedule 10(n)
  Title Policies
Schedule 10(q)
  Releases
Schedule 12
  Servicing Exceptions
Exhibit 8(a)
  Form of Allonge
Exhibit 8(c)
  Form of Assignment of Mortgage
Exhibit 8(d)
  Form of Assignment of Documents and Collateral

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AGREEMENT
     THIS LOAN PURCHASE AGREEMENT (this “Agreement”), dated as of September 15,
2009, is by and between CARE INVESTMENT TRUST INC., a Maryland corporation
(“Seller”), on the one hand, and CAPITALSOURCE BANK, a California industrial
bank (“Buyer”), on the other hand (each of Buyer and Seller, a “Party”).
WITNESSETH:
     WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement, Seller wishes to sell to Buyer and Buyer wishes to purchase from
Seller all of Seller’s right, title and interest in and to each of the loans
described on Schedule 1(a) attached hereto and incorporated herein by this
reference (individually, a “Loan” and collectively, the “Loans”), which Loans
were made to the borrowers listed on Schedule 1(a) with the current principal
amounts owned by Seller as set forth on Schedule 1(a) with respect to the land
and improvements commonly known as set forth on Schedule 1(a) (such right, title
and interests, collectively, the “Loan Interests”), together with the related
Loan Property (as hereinafter defined);
     WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement, including satisfaction of the conditions set forth in Section 7(c)
and Section 7(d) hereof, Seller wishes to sell to Buyer and Buyer wishes to
purchase from Seller all of Seller’s right, title and interest in and to the
loan described on Schedule 1(b) attached hereto and incorporated herein by this
reference (the “Ciena Loan”), which Loan was made to the borrowers listed on
Schedule 1(b) with the current principal amount owned by Seller as set forth on
Schedule 1(b) with respect to the land and improvements commonly known as set
forth on Schedule 1(b) (such right, title and interests, collectively, the
“Ciena Loan Interest”), together with the related Ciena Loan Property (as
hereinafter defined);
     WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement, including satisfaction of the conditions set forth in Section 7(a)
and Section 7(b) hereof, Buyer wishes to purchase from Seller all of Seller’s
right, title and interest in and to the loans described on each of Schedules
1(c) and 1(d) (each an “Option Loan Schedule” and collectively, the “Option Loan
Schedules”) attached hereto and incorporated herein by this reference
(individually, an “Option Loan” and collectively, the “Option Loans”), which
Option Loans were made to the borrowers listed on the applicable Option Loan
Schedule with the current principal amounts owned by Seller as set forth on the
applicable Option Loan Schedule with respect to the land and improvements
commonly known as set forth on the applicable Option Loan Schedule (such right,
title and interests, collectively, the “Option Loan Interests”), together with
the related Option Loan Property (as hereinafter defined);
     WHEREAS, the Board of Directors of Buyer has approved the purchase by Buyer
of the Loan Interests, the Ciena Loan Interest and the Option Loan Interests,
together with the related Loan Property, the related Ciena Loan Property and the
related Option Loan Property, upon the terms and subject to the conditions set
forth herein; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Buyer and Seller wish to set forth their agreement regarding the
sale and purchase of the Loan Interests, the Ciena Loan Interest and the Option
Loan Interests, together with the related Loan Property, the related Ciena Loan
Property and the related Option Loan Property, including the manner of the
conveyance of the Loan Interests, the Ciena Loan Interest and the Option Loan
Interests, together with the related Loan Property, the related Ciena Loan
Property and the related Option Loan Property, as the case may be, upon the
terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Seller and Buyer, intending to be legally
bound, agree as follows:
     Section 1. Agreement to Sell and Purchase.
          (a) Agreement to Sell and Purchase the Loan Interests and Related Loan
Property. Subject to and in accordance with the terms and conditions of this
Agreement, on the date hereof, Seller hereby sells, assigns, transfers and
conveys to Buyer, and Buyer hereby purchases, assumes and accepts all of the
Loan Interests and all of Seller’s right, title and interest in, to and under:
(i) all agreements evidencing the Loans or securing the Loans and all other
agreements of a similar nature executed in favor of Seller with respect to the
Loans or under which legal rights or obligations exist or were created in favor
of Seller with respect to the Loans (collectively, the “Loan Agreements”),
(ii) all other documents executed in favor of Seller and/or delivered to Seller
in connection with the Loans, including, without limitation, any title insurance
policies, fire, casualty and liability insurance policies, indemnities,
guaranties, opinions, certificates, financing statements, financial statements,
certificates of deposit, letters of credit and performance bonds (collectively,
the “Loan Documents” and, together with the Loan Agreements, the “Loan Files”),
(iii) all bank accounts, operating accounts, reserve accounts, escrow accounts,
lockbox accounts and other accounts and any other collateral arising out of
and/or executed and/or delivered in or with respect to the Loans; provided,
however, that to the extent any such accounts are shared accounts used by Seller
or its Affiliates in connection with business activities other than solely with
respect to the Loans, then this clause (iii) shall apply only to the funds or
other collateral in such accounts that are being held pursuant to the Loan
Agreements and not to the accounts themselves or other funds or collateral in
such accounts that are unrelated to the Loan Agreements, but only to the extent
that such funds or other collateral are not otherwise included in calculation of
the Initial Purchase Price (as hereinafter defined), including the netting of
any amounts thereof, and (iv) any and all causes of action, demands or other
rights or benefits of Seller under the Loan Documents or relating to the Loans
(the rights and interests described in subsections (i) through (iv) above, the
“Loan Property”). The purchase of the Loan Interests and the related Loan
Property by Buyer pursuant hereto is without recourse to Seller and, except as
expressly provided in Section 10 hereof, without representation or warranty by
Seller.
          (b) Agreement to Sell and Purchase the Ciena Loan Interest and Related
Ciena Loan Property. Subject to and in accordance with the terms and conditions
of this Agreement, on the Ciena Loan Closing Date (as hereinafter defined),
Seller hereby agrees to sell, assign, transfer and convey to Buyer, and Buyer
hereby agrees to purchase, assume and accept

-2-



--------------------------------------------------------------------------------



 



the Ciena Loan Interest and all of Seller’s right, title and interest in, to and
under: (i) all agreements evidencing the Ciena Loan or securing the Ciena Loan
and all other agreements of a similar nature executed in favor of Seller with
respect to the Ciena Loan or under which legal rights or obligations exist or
were created in favor of Seller with respect to the Ciena Loan (collectively,
the “Ciena Loan Agreements”), (ii) all other documents executed in favor of
Seller and/or delivered to Seller in connection with the Ciena Loan, including,
without limitation, any title insurance policies, fire, casualty and liability
insurance policies, indemnities, guaranties, opinions, certificates, financing
statements, financial statements, certificates of deposit, letters of credit and
performance bonds (collectively, the “Ciena Loan Documents” and, together with
the Ciena Loan Agreements, the “Ciena Loan Files”), (iii) all bank accounts,
operating accounts, reserve accounts, escrow accounts, lockbox accounts and
other accounts and any other collateral arising out of and/or executed and/or
delivered in or with respect to the Ciena Loan; provided, however, that to the
extent any such accounts are shared accounts used by Seller or its Affiliates in
connection with business activities other than solely with respect to the Ciena
Loan, then this clause (iii) shall apply only to the funds or other collateral
in such accounts that are being held pursuant to the Ciena Loan Agreements and
not to the accounts themselves or other funds or collateral in such accounts
that are unrelated to the Ciena Loan Agreements, but only to the extent that
such funds or other collateral are not otherwise included in the calculation of
the Ciena Loan Purchase Price (as hereinafter defined), including the netting of
any amounts thereof, and (iv) any and all causes of action, demands or other
rights or benefits of Seller under the Ciena Loan Documents or relating to the
Ciena Loan (the rights and interests described in subsections (i) through
(iv) above, the “Ciena Loan Property”). At least one (1) business day prior to
the Ciena Loan Closing Date, Seller shall deliver to Buyer Schedule 1(b), which
schedule shall (i) be prepared and calculated, in good faith, by Seller in
accordance with the percentage of principal value and other principles set forth
on such schedule and in a manner consistent with the calculation of the Initial
Purchase Price, and (ii) set forth the purchase price with respect to the Ciena
Loan Interest (the “Ciena Loan Purchase Price”). The purchase of the Ciena Loan
Interest and the related Ciena Loan Property by Buyer pursuant hereto is without
recourse to Seller and, except as expressly provided in Section 10 hereof,
without representation or warranty by Seller.
          (c) Agreement to Purchase the Option Loan Interests and Related Option
Loan Property. Upon written notice delivered by Seller to Buyer (the “Option
Loan Election Notice”), Buyer hereby agrees, subject to satisfaction of the
conditions to closing set forth in Section 7 hereof and in accordance with the
other terms and conditions of this Agreement, to purchase, assume and accept on
the closing date specified in such Option Loan Election Notice, which date shall
not be earlier than, if such Option Loan Election Notice is received by Buyer at
or prior to 9:00 a.m. New York City time on any day, the third (3rd) business
day after such day and, if such Option Loan Election Notice is received by Buyer
after 9:00 a.m. New York City time on any day, the fourth (4th) business day
after such day (the “Option Loan Closing Date”), all of the Option Loan
Interests specified in such Option Loan Election Notice and all of Seller’s
right, title and interest in, to and under: (i) all agreements evidencing the
Option Loans related to such Option Loan Interests or securing such Option Loans
and all other agreements of a similar nature executed in favor of Seller with
respect to such Option Loans or under which legal rights or obligations exist or
were created in favor of Seller with respect to such Option Loans (collectively,
the “Option Loan Agreements”), (ii) all

-3-



--------------------------------------------------------------------------------



 



other documents executed in favor of Seller and/or delivered to Seller in
connection with such Option Loans, including, without limitation, any title
insurance policies, fire, casualty and liability insurance policies,
indemnities, guaranties, opinions, certificates, financing statements, financial
statements, certificates of deposit, letters of credit and performance bonds
(collectively, the “Option Loan Documents” and, together with the Option Loan
Agreements, the “Option Loan Files”), (iii) all bank accounts, operating
accounts, reserve accounts, escrow accounts, lockbox accounts and other accounts
and any other collateral arising out of and/or executed and/or delivered in or
with respect to such Option Loans; provided, however, that to the extent any
such accounts are shared accounts used by Seller or its Affiliates in connection
with business activities other than solely with respect to such Option Loans,
then this clause (iii) shall apply only to the funds or other collateral in such
accounts that are being held pursuant to the relevant Option Loan Agreements and
not to the accounts themselves or other funds or collateral in such accounts
that are unrelated to such Option Loan Agreements, but only to the extent that
such funds or other collateral are not otherwise included in the calculation of
the relevant Option Loan Purchase Price (as hereinafter defined), including the
netting of any amounts thereof, and (iv) any and all causes of action, demands
or other rights or benefits of Seller under the relevant Option Loan Documents
or relating to such Option Loans (the rights and interests described in
subsections (i) through (iv) above, the “Option Loan Property”); provided,
however, that Seller shall not be permitted to deliver an Option Loan Election
Notice to Buyer pursuant to this Section 1(c) with respect to the Avamere Option
Loan (as hereinafter defined) until such time that the condition specified in
Section 7(a)(v) has been satisfied; provided, further however, that the
obligation of Buyer to purchase any Option Loan Interest and Related Option Loan
Property pursuant to this Section 1(c) shall only be effective if an Option Loan
Election Notice with respect to such Option Loan Interest and related Option
Loan Property is received by Buyer prior to 5:00 p.m. New York City time on
September 30, 2009 (such time, the “Option Loan Deadline” and such period
between the date hereof and the Option Loan Deadline, the “Option Loan Period”);
provided further, however, that, even if an Option Loan Election Notice with
respect to any Option Loan Interests is received by Buyer prior to the Option
Loan Deadline, Buyer shall have no obligation to purchase such Option Loan
Interests and related Option Loan Property pursuant to this Section 1(c) if the
applicable Option Loan Closing Date relating thereto does not occur on or prior
to October 5, 2009 (the “Outside Date”) solely as a result of Seller failing to
satisfy one or more of the conditions specified in Section 7(a) as of the
Outside Date. The purchase of the Option Loan Interests and the related Option
Loan Property by Buyer pursuant hereto is without recourse to Seller and, except
as expressly provided in Section 10 hereof, without representation or warranty
by Seller. Each Option Loan Election Notice shall be accompanied by
Schedule 1(c) attached hereto, if the Option Loan Election Notice relates to the
Option Loan described in Schedule 1(c) attached hereto (the “Avamere Option
Loan”), and/or Schedule 1(d) attached hereto (the “Nexion Option Loan”), if the
Option Loan Election Notice relates to the Option Loan described on
Schedule 1(d) attached hereto, each of which Option Loan Schedule shall (i) be
prepared and calculated, in good faith, by Seller in accordance with the
percentages of principal value and other principles set forth on such Option
Loan Schedules and in a manner consistent with the calculation of the Initial
Purchase Price, and (ii) set forth the purchase price with respect to each
Option Loan Interest, as the case may be (with respect to each Option Loan
Interest, the “Option Loan Purchase Price”). For the avoidance of doubt, one or
more Option Loan Election Notices may be delivered hereunder by Seller with
respect to the Option Loan Interests prior to the Option Loan Deadline.

-4-



--------------------------------------------------------------------------------



 



          (d) On or prior to the date hereof, Seller has delivered to Buyer, or
Buyer’s counsel to be held in escrow until the consummation of the transactions
contemplated hereby on the date hereof, a written notice to each borrower under
any Loans with respect to which Seller acts as agent (the “Seller Agented
Loans”) in form acceptable to Buyer duly executed by Seller, notifying such
borrower of the sale of the Loan Interests contemplated hereby and that any and
all payments and correspondence with respect to the Seller Agented Loans and
related Loan Property (including payments of principal, interest, fees and other
amounts) from and after the date hereof should be sent to Buyer at the address
and contact information provided to such borrower. In the event any principal,
interest, fees, costs, expenses and other amounts are paid or otherwise
delivered to Seller by any borrower pursuant to any Loans on or after the date
hereof, then Seller shall promptly pay or otherwise deliver such amounts to
Buyer upon receipt thereof by Seller from such borrower. In the event Seller or
Buyer receives any correspondence from any such borrower that is due to the
other party, the receiving party shall notify the other party as promptly as
possible thereafter and forward such correspondence to the other party.
          (e) On or prior to the Ciena Loan Closing Date, Seller will deliver to
Buyer, or Buyer’s counsel to be held in escrow until the Ciena Loan Closing (as
hereinafter defined) has been consummated, a written notice to each borrower
under the Ciena Loan in form acceptable to Buyer duly executed by Seller,
notifying such borrower of the sale of the Ciena Loan Interest contemplated
hereby and that any and all payments and correspondence with respect to the
Ciena Loan and related Ciena Loan Property (including payments of principal,
interest, fees and other amounts) from and after the Ciena Loan Closing Date
should be sent to Buyer at the address and contact information provided to such
borrower. In the event any principal, interest, fees, costs, expenses and other
amounts are paid or otherwise delivered to Seller by any borrower pursuant to
the Ciena Loan on or after the Ciena Loan Closing Date, then Seller shall
promptly pay or otherwise deliver such amounts to Buyer upon receipt thereof by
Seller from such borrower. In the event Seller or Buyer receives any
correspondence from any such borrower that is due to the other party, the
receiving party shall notify the other party as promptly as possible thereafter
and forward such correspondence to the other party.
          (f) On or prior to the applicable Option Loan Closing Date with
respect to any Option Loans Interests that are the subject of any Option Loan
Election Notice, Seller shall deliver to Buyer’s counsel, to be held in escrow
until the relevant Option Loan Closing (as hereinafter defined) has been
consummated, a written notice to each borrower under the related Option Loans
with respect to which Seller acts as agent (each, a “Seller Agented Option
Loan”) in form acceptable to Buyer duly executed by Seller, notifying such
borrower of the sale of the relevant Option Loan Interests contemplated hereby
with respect to such Option Loans and that any and all payments and
correspondence with respect to such Seller Agented Option Loans and related
Option Loan Property (including payments of principal, interest, fees and other
amounts) from and after such Option Loan Closing Date should be sent to Buyer at
the address and contact information provided to such borrower. In the event any
principal, interest, fees, costs, expenses and other amounts are paid or
otherwise delivered to Seller by any borrower pursuant to any Option Loan
Interests sold to Buyer on or after the applicable Option Loan Closing Date with
respect to such Option Loans, then Seller shall promptly pay or otherwise
deliver such amounts to Buyer upon receipt thereof by Seller from such borrower.
In

-5-



--------------------------------------------------------------------------------



 



the event Seller or Buyer receives any correspondence from any such borrower
that is due to the other party, the receiving party shall notify the other party
as promptly as possible thereafter and forward such correspondence to the other
party.
          (g) Notwithstanding anything else to the contrary herein, until such
time as an Option Loan Election Notice has been delivered by Seller in
accordance with Section 1(c) with respect to any Option Loan Interest, Seller
shall have the right, but not the obligation, to continue to market such Option
Loan Interest for sale to third parties and to sell such Option Loan Interest to
one or more third parties or to encourage any borrower under any related Option
Loan to prepay all outstanding principal and interest on such Option Loan with
respect to which it is obligated and to accept pre-payment of such Option Loan;
provided, however, that during the Option Loan Period Seller shall not sell any
Option Loan Interest or accept prepayment of the related Option Loan for an
amount less than the amount that would have been payable by Buyer hereunder for
such Option Loan Interest without Buyer’s prior written consent; provided,
further, that if any Option Loan Interest is sold or prepaid pursuant to this
Section 1(g), then, from and after the date of sale or prepayment, the terms
“Option Loan Interest”, “Option Loan” and any correlative terms used herein
shall not include, or otherwise be deemed to include, such Option Loan Interest,
Option Loan or any agreement, filing, certificate, notice or other document
relating thereto.
     Section 2. Purchase Price.
          (a) The aggregate purchase price for the Loan Interests and the
related Loan Property shall be equal to $24,910,076.99 (the “Initial Purchase
Price”) as set forth on Schedule 1(a) attached hereto. The Initial Purchase
Price shall be payable by Buyer to Seller on the date hereof by wire transfer of
immediately available funds to Seller’s account set forth on Schedule 3 attached
hereto.
          (b) Subject to and in accordance with the terms and conditions of this
Agreement, the Ciena Loan Purchase Price for the Ciena Loan Interest and the
related Ciena Loan Property shall be the purchase price set forth on
Schedule 1(b), as prepared and delivered to Buyer in accordance with
Section 1(b). The Ciena Loan Purchase Price shall be payable by Buyer to Seller
at the closing of the sale and purchase of the Ciena Loan Interest (the “Ciena
Loan Closing”) on the Ciena Loan Closing Date by wire transfer of immediately
available funds to Seller’s account set forth on Schedule 3 attached hereto.
          (c) Subject to and in accordance with the terms and conditions of this
Agreement, the Option Loan Purchase Price for each Option Loan Interest and the
related Option Loan Property to be sold on any Option Loan Closing Date shall be
the purchase price set forth on the applicable Option Loan Schedule relating to
such Option Loan Interest, as prepared and delivered to Buyer in accordance with
Section 1(c). The Option Loan Purchase Price with respect to each Option Loan
Interest sold to Buyer hereunder shall be payable by Buyer to Seller at the
closing of the sale and purchase of such Option Loan Interest (each an “Option
Loan Closing”) on the relevant Option Loan Closing Date by wire transfer of
immediately available funds to Seller’s account set forth on Schedule 3 attached
hereto.

-6-



--------------------------------------------------------------------------------



 



     Section 3. Closing of Sale of Ciena Loan Interests and Related Ciena Loan
Property and Option Loan Interests and Related Option Loan Property.
          (a) The Ciena Loan Closing shall occur at 10:00 a.m. New York City
time on the date that is three (3) business days after all of the conditions to
closing set forth in Section 7(c) and Section 7(d) hereof have been satisfied
(the “Ciena Loan Closing Date”) at the offices of CapitalSource Bank, c/o
CapitalSource Finance LLC, 4445 Willard Avenue, 12th Floor, Chevy Chase,
Maryland 20815 on the applicable Option Loan Closing Date.
          (b) Each Option Loan Closing shall occur at 10:00 a.m. New York City
time on the date that is three (3) business days after all of the conditions to
closing set forth in Section 7(a) and Section 7(b) hereof have been satisfied
with respect to the Option Loan Interest that is the subject of such Option Loan
Closing at the offices of CapitalSource Bank, c/o CapitalSource Finance LLC,
4445 Willard Avenue, 12th Floor, Chevy Chase, Maryland 20815.
     Section 4. Conveyance; Assumption of Loan Interests and Related Loan
Property and Ciena Loan Interest and Related Ciena Loan Property.
          (a) On the date hereof, on the terms and subject to the conditions set
forth herein, upon receipt of the Initial Purchase Price, Seller shall (i) sell,
assign, transfer and convey to Buyer all of the Loan Interests and all of
Seller’s right, title and interest in, to and under the related Loan Property,
and (ii) deliver to Buyer the Closing Documents (as hereinafter defined)
relating to the Loan Interests; provided, however, that physical possession of
all Loan Files other than the Closing Documents shall be governed by
Section 4(b) hereof.
          (b) As soon as practicable after the date hereof, but in no event more
than thirty (30) days after the date hereof, Seller shall deliver to Buyer
physical possession of all Loan Files remaining in Seller’s control or
possession.
          (c) On the Ciena Loan Closing Date, on the terms and subject to the
conditions set forth herein, upon receipt of the Ciena Loan Purchase Price,
Seller shall (i) sell, assign, transfer and convey to Buyer the Ciena Loan
Interest and all of Seller’s right, title and interest in, to and under the
related Ciena Loan Property, and (ii) deliver to Buyer the Ciena Closing
Documents (as hereinafter defined) relating to the Ciena Loan Interest;
provided, however, that physical possession of all Ciena Loan Files other than
the Ciena Closing Documents shall be governed by Section 4(d) hereof.
          (d) As soon as practicable after the Ciena Loan Closing Date, but in
no event more than thirty (30) days after the Ciena Loan Closing Date, Seller
shall deliver to Buyer physical possession of all Ciena Loan Files remaining in
Seller’s control or possession.
     Section 5. Conveyance; Assumption of Option Loan Interests and Related
Option Loan Property.
          (a) On any Option Loan Closing Date, on the terms and subject to the
conditions set forth herein, upon receipt of the Option Loan Purchase Price to
be paid on such Option Loan Closing Date, Seller shall (i) sell, assign,
transfer and convey to Buyer all of the

-7-



--------------------------------------------------------------------------------



 



Option Loan Interests to be sold on such Option Loan Closing Date and all of
Seller’s right, title and interest in, to and under the related Option Loan
Property, and (ii) deliver to Buyer the Option Loan Closing Documents (as
hereinafter defined) relating to such Option Loan Interests; provided, however,
that physical possession of all Option Loan Files relating to such Option Loan
Interests, other than the Option Loan Closing Documents delivered on such Option
Loan Closing Date, shall be governed by Section 5(b) hereof.
          (b) As soon as practicable after any Option Loan Closing Date, but in
no event more than thirty (30) days after such Option Loan Closing Date, Seller
shall deliver to Buyer physical possession of all Option Loan Files relating to
the Option Loan Interests sold on such Option Loan Closing Date remaining in
Seller’s control or possession.
     Section 6. Commissions.
          (a) Seller shall be solely responsible for the fees of any broker,
investment banker, agent or other person whom Seller has engaged that may be
entitled to any commission or compensation in connection with the sale of the
Loan Interests, the Ciena Loan Interest, the Option Loan Interests, the Loan
Property, the Ciena Loan Property or the Option Loan Property, or the
consummation of any of the transactions contemplated hereby.
          (b) Buyer shall be solely responsible for the fees of any broker,
investment banker, agent or other person whom Buyer has engaged that may be
entitled to any commission or compensation in connection with the purchase of
the Loan Interests, the Ciena Loan Interest, the Option Loan Interests, the Loan
Property, the Ciena Loan Property or the Option Loan Property, or the
consummation of any of the transactions contemplated hereby.
     Section 7. Closing Conditions.
          (a) Buyer’s obligation to purchase any Option Loan Interests and
related Option Loan Property from Seller pursuant to this Agreement shall be
subject to satisfaction of each of the following conditions with respect to such
Option Loan Interests:
          (i) the representations and warranties made by Seller in Section 10
hereof with respect to such Option Loan Interests that are qualified by
materiality shall be true and correct in all respects when required to be made
hereunder and the representations and warranties made by Seller in Section 10
hereof with respect to such Option Loan Interests that are not qualified by
materiality shall be true and correct in all material respects when required to
be made hereunder;
          (ii) all of Seller’s Consents (as hereinafter defined) required to be
obtained or made with respect to the sale of such Option Loan Interests shall
have been obtained or made;
          (iii) the Option Loan Agreements relating to such Option Loan
Interests shall not have been amended in any respect after the date hereof
without the prior written consent of Buyer, except for the Avamere Waiver (as
hereinafter defined);

-8-



--------------------------------------------------------------------------------



 



          (iv) Seller shall not have released or terminated or authorized the
release or termination of any of the liens, security interests or other
encumbrances created under the Option Loan Documents relating to such Option
Loan Interests after the date hereof without the prior written consent of Buyer;
          (v) if the Option Loan Interest relating to the Avamere Option Loan is
being sold on such Option Loan Closing Date, (a) Seller shall have delivered
evidence to Buyer that the Uniform Commercial Code Financing Statement attached
hereto as Schedule 7(a)(v)(i) (the “Lake Oswego UCC”) shall have been
(1) terminated or (2) amended to clarify that the account of Avamere Lake Oswego
Investors, LLC is no longer covered by the Lake Oswego UCC, (b) Seller shall
have delivered evidence to Buyer that (1) the Uniform Commercial Code Financing
Statement attached hereto as Schedule 7(a)(v)(ii) (the “Keizer UCC”) shall have
been terminated or (2) that the Keizer UCC constitutes a Permitted Lien, as
defined in the Loan Agreements relating to the Avamere Option Loan, and (c) a
waiver agreement (the “Avamere Waiver”) among the borrowers listed on
Schedule 1(c) attached hereto (the “Avamere Borrowers”) and the lenders required
under the Option Loan Agreements relating to the Avamere Option Loan to consent
to such a waiver agreement (the “Required Lenders”) shall have been duly
executed by the Avamere Borrowers and the Required Lenders on substantially the
proposed terms set forth in the memorandum from Andrew Fanelli to Scott Kellman,
Paul Hughes and Mike McDugall dated August 25, 2009, as previously provided to
Buyer; and
          (vi) if the Option Loan Interest relating to the Avamere Option Loan
is being sold on such Option Loan Closing Date, Seller shall have delivered to
Buyer the compliance certificate with respect to the Avamere Option Loan for the
period ending June 30, 2009.
          (b) Seller’s obligation to sell any Option Loan Interest and the
related Option Loan Property to Buyer pursuant to this Agreement shall be
subject to satisfaction of each of the following conditions with respect to such
Option Loan Interest:
          (i) the representations and warranties made by Buyer in Section 11
hereof with respect to such Option Loan Interest that are qualified by
materiality shall be true and correct in all respects when required to be made
hereunder and the representations and warranties made by Buyer in Section 11
hereof with respect to such Option Loan Interest that are not qualified by
materiality shall be true and correct in all material respects when required to
be made hereunder; and
          (ii) all of Buyer’s consents required to be obtained or made with
respect to the sale of such Option Loan Interest shall have been obtained or
made.
          (c) Buyer’s obligation to purchase the Ciena Loan Interest and related
Ciena Loan Property from Seller pursuant to this Agreement shall be subject to
satisfaction of each of the following conditions with respect to such Ciena Loan
Interest:
          (i) the representations and warranties made by Seller in Section 10
hereof with respect to the Ciena Loan Interest that are qualified by materiality
shall be true and correct in all respects when required to be made hereunder and
the representations and

-9-



--------------------------------------------------------------------------------



 



warranties made by Seller in Section 10 hereof with respect to the Ciena Loan
Interest that are not qualified by materiality shall be true and correct in all
material respects when required to be made hereunder;
          (ii) all of Seller’s Consents required to be obtained or made with
respect to the sale of the Ciena Loan Interest shall have been obtained or made;
provided, however, that this condition shall be deemed satisfied only if the
borrowers listed on Schedule 1(b) attached hereto shall have consented to the
assignment of the Ciena Loan Interest from Seller to Buyer without requiring, as
a condition thereof, that the letters of credit securing the Ciena Loan (the
“Ciena LCs”) be released;
          (iii) the Ciena Loan Agreements relating to the Ciena Loan Interest
shall not have been amended in any respect after date hereof without the prior
written consent of Buyer, except for (A) a waiver and amendment agreement into
which Seller may enter with respect to the default identified in paragraph 2 of
Schedule 10(i) (the “Ciena Waiver”); and (B) a reaffirmation agreement relating
to the guaranty issued by Ciena Healthcare Management Inc., to and for the
benefit of Seller (the “Ciena Reaffirmation of Guaranty”);
          (iv) Seller shall not have released or terminated or authorized the
release or termination of any of the liens, security interests or other
encumbrances created under the Ciena Loan Documents after the date hereof
without the prior written consent of Buyer; and
          (v) Seller shall have delivered to Buyer the compliance certificate
with respect to the Ciena Loan for the period ending June 30, 2009.
          (d) Seller’s obligation to sell the Ciena Loan Interest and the
related Ciena Loan Property to Buyer pursuant to this Agreement shall be subject
to satisfaction of each of the following conditions with respect to the Ciena
Loan Interest:
          (i) the representations and warranties made by Buyer in Section 11
hereof with respect to the Ciena Loan Interest that are qualified by materiality
shall be true and correct in all respects when required to be made hereunder and
the representations and warranties made by Buyer in Section 11 hereof with
respect to the Ciena Loan Interest that are not qualified by materiality shall
be true and correct in all material respects when required to be made hereunder;
and
          (ii) all of Buyer’s consents required to be obtained or made with
respect to the sale of the Ciena Loan Interest shall have been obtained or made.
     Section 8. Closing Documents. The documents to be delivered in connection
with the sale and purchase of the Loan Interests, the Ciena Loan Interest and
the Option Loan Interests shall consist of (i) in the case of documents relating
to the sale and purchase of the Loan Interests, fully executed originals (unless
otherwise specified) of the following documents delivered on the date hereof
(the “Closing Documents”), (ii) in the case of documents related to the sale and
purchase of the Ciena Loan Interest, fully executed originals (unless otherwise
specified) of the following documents delivered on the Ciena Loan Closing Date
(the “Ciena Loan Closing Documents”), and (iii) in the case of documents
relating to the sale and purchase

-10-



--------------------------------------------------------------------------------



 



of any Option Loan Interests, fully executed originals (unless otherwise
specified) of the following documents related to such Option Loan Interests to
be delivered on the applicable Option Loan Closing Date (with respect to each
Option Loan Closing Date, the “Option Loan Closing Documents”):
          (a) to the extent applicable and in Seller’s possession, the original
note (or, if such note is unavailable, an affidavit of lost note) with respect
to each Loan, the Ciena Loan or the relevant Option Loan, as the case may be,
endorsed to the order of Buyer by allonge, substantially in the form annexed
hereto as Exhibit 8(a), shall be delivered to Buyer;
          (b) to the extent applicable and in Seller’s possession, the original
mortgage with respect to each Loan, the Ciena Loan or the relevant Option Loan,
as the case may be, with evidence of recording thereon (or, if the original
mortgage is not in Seller’s possession, a copy thereof) shall be delivered to
Buyer;
          (c) to the extent applicable, an Assignment of Mortgage or Deeds of
Trust, as applicable, with respect to each Loan, the Ciena Loan or the relevant
Option Loan, as the case may be, executed in favor of Buyer, substantially in
the form annexed hereto as Exhibit 8(c), shall be delivered to Buyer;
          (d) with respect to each Loan, the Ciena Loan or the relevant Option
Loan, as the case may be, the Assignment of Documents and Collateral
substantially in the form annexed hereto as Exhibit 8(d) (or such other form of
assignment agreement required by the terms of, or required by the agent with
respect to, such Loan, the Ciena Loan or such Option Loan), executed in favor of
Buyer, shall be delivered to Buyer;
          (e) an assignment of the UCC-1 financing statements, if any, with
respect to each Loan, the Ciena Loan or the relevant Option Loan, as the case
may be, from Seller to Buyer shall be delivered to Buyer;
          (f) to the extent in Seller’s possession, the original Loan Agreements
identified on Schedule 2(a), the original Ciena Loan Agreements identified on
Schedule 2(b) or the relevant Option Loan Agreements identified on
Schedule 2(c), as the case may be, (or, if an original is not in Seller’s
possession, a copy thereof) shall be delivered to Buyer;
          (g) a notification to the agent with respect to each Loan, the Ciena
Loan or the relevant Option Loan, as the case may be, as to which Seller is not
the sole lender of record, as identified on Schedule 1(a) (with respect to the
Loans), Schedule 1(b) (with respect to the Ciena Loan) or the relevant Option
Loan Schedule attached hereto, stating that such Loan, the Ciena Loan or the
relevant Option Loan, as the case may be, has been sold to Buyer pursuant to
this Agreement, shall be delivered to Buyer or Buyer’s counsel; provided,
however, that the foregoing notification need not be provided to the extent the
relevant agent has otherwise provided its consent with regard to the
transactions contemplated hereby;
          (h) the written notice contemplated by Section 1(d), (1(e) or 1(f)
hereof, as applicable, shall be delivered to Buyer or Buyer’s counsel;

-11-



--------------------------------------------------------------------------------



 



          (i) solely with respect to the Ciena Loan Interest, a form of transfer
with respect to transferring the Ciena LCs to Buyer (the “Transfer Form”), and a
bank check to be drawn against an account of Seller in an amount not to exceed
$600.00 (and made out to Merrill Lynch Bank USA) for purposes of processing the
Transfer Form, shall be delivered to Buyer;
          (j) such other assignments, instruments of transfer, and other
documents as Buyer may reasonably require in order to complete the transactions
contemplated hereunder or to evidence compliance by Seller with the covenants,
agreements, representations and warranties made by it hereunder, in each case,
shall be delivered to Buyer; and
          (k) such other documents as Seller may reasonably require in order to
complete the transactions contemplated hereunder or to evidence compliance by
Buyer with the covenants, agreements, representations and warranties made by it
hereunder, in each case, shall be delivered to Seller.
     Section 9. Limitation of Liability.
          (a) Except as expressly provided in Section 10 of this Agreement,
Seller assumes no responsibility and makes no representations or warranties with
respect to (i) any statements, warranties or representations made in or in
connection with the Loan Agreements, the Ciena Loan Agreements, the Option Loan
Agreements, the Loan Documents, the Ciena Loan Documents, the Option Loan
Documents or any other document related thereto, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any of the Loan
Agreements, the Ciena Loan Agreements, the Option Loan Agreements, the Loan
Documents, the Ciena Loan Documents, the Option Loan Documents or any other
document related thereto or any collateral thereunder, (iii) the financial
condition of the borrower or any other person obligated in respect of any of the
Loan Agreements, the Ciena Loan Agreements, the Option Loan Agreements, the Loan
Documents, the Ciena Loan Documents, the Option Loan Documents or any other
document related thereto, or (iv) the performance or observance by the borrower
or any other person of any of their respective obligations under any of the Loan
Agreements, the Ciena Loan Agreements, the Option Loan Agreements, the Loan
Documents, the Ciena Loan Documents, the Option Loan Documents or any other
document related thereto.
          (b) Except as may be expressly represented or warranted in Section 10
of this Agreement, Seller does not make any representation or warranty
whatsoever with regard to the Loan Interests, the Ciena Loan Interest, the
Option Loan Interests, the Loan Property, the Ciena Loan Property or the Option
Loan Property or any other matter or thing. Notwithstanding anything to the
contrary in this Agreement, Seller does not make any representations or
warranties, and expressly disclaims all representations and warranties, relating
to, among others: (i) the creditworthiness, solvency or financial ability of any
borrower, obligor, guarantor, pledgor, letter of credit issuer, or insurer, to
pay or to perform any of its liabilities or obligations with respect to the
Loans, the Ciena Loan or Options Loans, as the case may be, (ii) the financial
performance or collectability of the Loans, the Ciena Loan or Options Loans, as
the case may be, (iii) the existence, quality, quantity, location or value of or
title to any collateral securing the Loans, the Ciena Loan or Options Loans, as
the case may be, (iv) the accuracy or completeness of any representations or
warranties in any of the Loan Files, the Ciena Loan Files or Option

-12-



--------------------------------------------------------------------------------



 



Loan Files, as the case may be, or any other third party agreement securing any
of the Loans, the Ciena Loan or Options Loans, as the case may be, (v) the
conclusions or analyses contained in any of the Loan Files, the Ciena Loan Files
or Option Loan Files, (vi) the priority or perfection of any lien granted or
purported to be granted with respect to the Loans, the Ciena Loan or Options
Loans, as the case may be, and (vii) except to the limited extent expressly
provided in Section 10(i) of this Agreement, the existence or absence of any
defaults by any obligor or any other person under any Loans, the Ciena Loan or
Options Loans, as the case may be.
     Section 10. Seller’s Representations and Warranties. Seller hereby
represents and warrants to Buyer (i) with respect to the Loan Interests, as of
the date hereof, (ii) with respect to the Ciena Loan Interest, as of the Ciena
Loan Closing Date, and (iii) with respect to any Option Loan Interest, as of the
applicable Option Loan Closing Date on which such Option Loan Interest is sold
to Buyer, that:
          (a) Seller is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Maryland and is in possession of
all licenses and authorizations necessary to carry on its business, except where
the failure to have any such licenses would not have a material adverse effect
on Seller, or Seller’s ability to have made the Loans, the Ciena Loan or the
Option Loans or to consummate the transactions contemplated by this Agreement.
          (b) Assuming all Seller Consents have been made or obtained and except
as would not reasonably be expected to materially and adversely affect the
ability of Seller to perform its obligations under this Agreement, the execution
and delivery of this Agreement by Seller, and the performance of this Agreement
by Seller, will not violate Seller’s organizational documents or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material agreement
to which Seller is a party.
          (c) This Agreement, assuming due authorization, execution and delivery
by Buyer, constitutes a valid, legal and binding obligation of Seller,
enforceable against Seller in accordance with the terms hereof, subject to
(A) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally and (B) general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.
          (d) Except as would not reasonably be expected to materially and
adversely affect the ability of Seller to perform its obligations under this
Agreement, Seller’s execution and delivery of this Agreement and its performance
of its obligations under this Agreement do not constitute a violation of any
law, any order or decree of any court or arbiter, or any order, regulation or
demand of any federal, state or local governmental or regulatory authority.
          (e) No litigation is pending with regard to which Seller or Care QRS
2007 RE Holdings Corp. (the “Seller Subsidiary”) or CIT Healthcare LLC (“CIT”)
as agent for any of the Loans, the Ciena Loan or any of the Option Loans has
received service of process or, to Seller’s Knowledge (as hereinafter defined),
threatened against the Seller the outcome of

-13-



--------------------------------------------------------------------------------



 



which, in Seller’s good faith and reasonable judgment, would reasonably be
expected to materially and adversely affect the ability of Seller to perform its
obligations under this Agreement. Consummation of the transactions contemplated
by this Agreement, in Seller’s good faith and reasonable judgment, is not
expected to render Seller insolvent. For purposes of this Agreement, “Seller’s
Knowledge” means the actual knowledge of the senior executives of Seller after
commercially reasonable inquiry of the employees of CIT with substantive
responsibility for managing the Loans, the Ciena Loan or Option Loans, as the
case may be.
          (f) Except for the consents, approvals, authorizations, orders,
registrations, filings and notices set forth on Schedule 10(f) attached hereto
(the “Seller Consents”), no consent, approval, authorization or order of,
registration or filing with, or notice to, any governmental authority or court
or any other third party is required, under federal or state law (including,
with respect to any bulk sale laws), for the execution, delivery and performance
by Seller of this Agreement, or the consummation by Seller of any transaction
contemplated hereby, including, without limitation, the sale of the Ciena Loan
Interest and related Ciena Loan Property or any Option Loan Interests and
related Option Loan Property to Buyer hereunder. All Seller Consents required to
be obtained or made with respect to the sale of the Loan Interests and related
Loan Property have been obtained or made as of the date hereof.
          (g) Seller is the legal and beneficial owner of the Loan Interests,
the Ciena Loan Interest and the relevant Option Loan Interests, as applicable,
free and clear of any lien, encumbrance or other adverse claim affecting
Seller’s interest therein. Except as contemplated by this Agreement, Seller has
no present obligation to pledge, assign or encumber the Loan Property, the Ciena
Loan Property or the Option Loan Property to any third party.
          (h) Except as set forth on Schedule 10(h) attached hereto or as
otherwise reflected in the Loan Agreements, the Ciena Loan Agreements or the
relevant Option Loan Agreements, as applicable, Seller is not a party to any
intercreditor, subordination or other similar agreement with respect to the Loan
Interests, the Ciena Loan Interest or the relevant Option Loan Interests.
          (i) Except as set forth on Schedule 10(i) attached hereto, to Seller’s
Knowledge, no Loan or Option Loan is delinquent, and the Ciena Loan is not
delinquent, in each case beyond any grace period set forth therein with respect
to the payment of principal, interest or any fees or other amounts payable to
Seller, or is otherwise in default, except as would not have a material adverse
effect on Seller’s interest in such Loan, the Ciena Loan or such Option Loan, as
the case may be, or on the borrower’s ability to perform its obligations under
such Loan, the Ciena Loan or such Option Loan, as the case may be.
          (j) Except as set forth on Schedule 10(j) attached hereto, to Seller’s
Knowledge, no direct or indirect obligor with respect to any Loan, the Ciena
Loan or the relevant Option Loan, as applicable, has asserted in writing or
otherwise to Seller or the Seller Subsidiary or CIT as agent for any of the
Loans, the Ciena Loan or the relevant Option Loan, as the case may be, that such
Loan, the Ciena Loan or the relevant Option Loan, as the case may be, is subject
to any right of rescission, set-off, counterclaim or defense, including any
defense of usury.

-14-



--------------------------------------------------------------------------------



 



          (k) Seller has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
          (l) Schedule 2(a) attached hereto sets forth a list of all the
material Loan Agreements (including all amendments thereto) as of the date
hereof (the “Material Loan Agreements”). Schedule 2(b) attached hereto sets
forth a list of all the material Ciena Loan Agreements (including all amendments
thereto) as of the date hereof (the “Material Ciena Loan Agreements”).
Schedule 2(c) attached hereto sets forth a list of all the material Option Loan
Agreements (including all amendments thereto) as of the date hereof (the
“Material Option Loan Agreements”).
          (m) The outstanding principal amount of the Loan Interests as of the
date hereof is set forth on Schedule 1(a) attached hereto. The outstanding
principal amount of the Ciena Loan Interest as of the date hereof is set forth
on Schedule 1(b) attached hereto. The outstanding principal amount of the
relevant Option Loan Interests as of the date hereof is set forth on the Option
Loan Schedules attached hereto.
          (n) All title policies issued with respect to the Loans, the Ciena
Loan and the relevant Option Loans are listed on Schedule 10(n) attached hereto
(the “Title Policies”). To Seller’s Knowledge, (i) the Title Policies are in
full force and effect, and (ii) the title companies issuing such Title Policies
have no defenses to coverage under such Title Policies, and neither Seller, nor
the Seller Subsidiary, nor CIT as agent for any of the Loans, the Ciena Loan or
the relevant Option Loan, has received notice from such title companies
asserting any such defenses to coverage. Neither Seller, nor the Seller
Subsidiary, nor CIT as agent for any of the Loans, the Ciena Loan or the
relevant Option Loan, has made a claim under any of such Title Policies and
neither Seller, nor the Seller Subsidiary, nor CIT as agent for any of the Loan,
the Ciena Loan or the relevant Option Loan, has received any notice from the
insurer under any Title Policy declaring said Title Policy to be void or limited
in any way.
          (o) To Seller’s Knowledge, a Uniform Commercial Code financing
statement has been properly filed and/or recorded in all places necessary to
perfect a valid security interest in the personal property described in the Loan
Agreements, the Ciena Loan Agreements or the relevant Option Loan Agreements, as
the case may be.
          (p) Seller has provided Buyer with copies of or access to true,
correct and complete copies of the Material Loan Agreements, the Material Ciena
Loan Agreement and the Material Option Loan Agreements, as the case may be.
          (q) Except as set forth on Schedule 10(q) attached hereto or as
otherwise disclosed in the Loan Files, the Ciena Loan Files or the Option Loan
Files, as applicable, as of the date hereof, neither Seller nor the Seller
Subsidiary nor CIT as agent for any of the Loans, the Ciena Loan or the relevant
Option Loan has released or terminated or authorized the release or termination
of any of the liens, security interests or other encumbrances created under the
Loan Documents, the Ciena Loan Documents or the relevant Option Loan Documents,
as the case may be.

-15-



--------------------------------------------------------------------------------



 



     Section 11. Buyer Representations and Warranties. Buyer hereby represents
and warrants to Seller (i) with respect to the Loan Interests, as of the date
hereof, (ii) with respect to the Ciena Loan Interest, as of the Ciena Loan
Closing Date, and (ii) with respect to the Option Loan Interests, as of the
applicable Option Loan Closing Date on which such Option Loan Interests are
sold, that:
          (a) Buyer is an industrial bank duly organized, validly existing and
in good standing under the laws of the State of California and in possession of
all licenses and authorizations necessary to carry on its business, except where
the failure to have any such licenses would not have a material adverse effect
on Buyer.
          (b) Buyer has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
          (c) Assuming all consents, approvals, authorizations, orders,
registrations, filings and notices required to be made or obtained by Buyer have
been made or obtained and except as would not reasonably be expected to
materially and adversely affect the ability of Buyer to perform its obligations
under this Agreement, the execution and delivery of this Agreement by Buyer, and
the performance of this Agreement by Buyer will not violate Buyer’s
organizational documents or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, or result in the
breach of, any material agreement to which it is a party.
          (d) This Agreement, assuming due authorization, execution and delivery
by the Seller, constitutes a valid, legal and binding obligation of Buyer,
enforceable against Buyer in accordance with the terms hereof, subject to
(A) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally, and (B) general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.
          (e) Except as would not reasonably be expected to materially and
adversely affect the ability of Buyer to perform its obligations under this
Agreement, Buyer’s execution and delivery of this Agreement and its performance
of the terms of this Agreement will not constitute a violation of any law, any
order or decree of any court or arbiter, or any order, regulation or demand of
any federal, state or local governmental or regulatory authority.
          (f) No litigation is pending with respect to which Buyer has received
notice of process or, to the actual knowledge of the senior executives of Buyer
after commercially reasonable inquiry of the employees of Buyer with substantive
responsibility for managing litigation matters on behalf of Buyer, threatened
against Buyer which would prohibit Buyer from entering into this Agreement or,
in Buyer’s good faith and reasonable judgment, is likely to materially and
adversely affect the ability of Buyer to perform its obligations under this
Agreement.
          (g) Except as would not reasonably be expected to materially and
adversely affect the ability of Buyer to perform its obligations under this
Agreement, no consent, approval, authorization or order of, registration or
filing with, or notice to, any governmental

-16-



--------------------------------------------------------------------------------



 



authority or court is required, under federal or state law, for the execution,
delivery and performance by Buyer of this Agreement, or the consummation by
Buyer of any transaction contemplated hereby, including, without limitation, the
purchase of the Ciena Loan Interest and related Ciena Loan Property or any
Option Loan Interests and related Option Loan Property by Buyer hereunder.
          (h) Buyer is sophisticated with respect to decisions to acquire assets
of the type represented by the Loan Interests, the Ciena Loan Interest, the
relevant Option Loan Interests, the related Loan Property, Ciena Loan Property
and Option Loan Property and either it, or the person exercising discretion in
making its decision to acquire the Loan Interests, the Ciena Loan Interest, the
Option Loan Interests and the related Loan Property, Ciena Loan Property and
Option Loan Property, is experienced in acquiring assets of such type.
          (i) Buyer has received a copy of, or has otherwise had access to, the
Loan Files, the Ciena Loan Files and relevant Option Loan Files and has received
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Agreement and to purchase the
Loan Interests, the Ciena Loan Interest, the relevant Option Loan Interests and
the related Loan Property, Ciena Loan Property and Option Loan Property.
          (j) Buyer has, independently and without reliance upon Seller and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to purchase
the Loan Interests, the Ciena Loan Interest, the relevant Option Loan Interests
and the related Loan Property, the Ciena Loan Property and Option Loan Property.
          (k) Buyer has independently and without reliance upon Seller, made its
own credit decisions in executing this Agreement.
     Section 12. Servicing. Subject to and in accordance with the terms and
conditions of this Agreement, except as otherwise identified on Schedule 12
attached hereto, the Loan Interests, Ciena Loan Interest and relevant Option
Loan Interests shall be sold to Buyer on a servicing released basis and Seller
shall deliver to Buyer evidence thereof reasonably acceptable to Buyer.
     Section 13. Indemnification.
          (a) Seller hereby agrees to indemnify and hold harmless Buyer and its
Affiliates and each of their respective officers, directors, shareholders,
members, partners, employees, agents and representatives (each a “Buyer
Indemnified Party”) from and against all demands, claims or asserted claims,
liabilities or asserted liabilities, costs and expenses, including without
limitation reasonable attorneys’ fees (collectively, “Damages”), incurred by a
Buyer Indemnified Party to the extent arising from or related to any material
breach of any representation, warranty, covenant or agreement of Seller
contained in this Agreement; provided, however, that Seller shall have no
liability to any Buyer Indemnified Party under this Section 13(a) or otherwise
for any breach of any representation, warranty, covenant or agreement contained
herein unless such Buyer Indemnified Party shall have delivered a Claim Notice
(as

-17-



--------------------------------------------------------------------------------



 



hereinafter defined) with respect to such breach prior to 5 p.m. New York City
time on the date that is (i) ninety (90) days after the date hereof if such
claim relates to a Loan Interest, (ii) the date that is ninety (90) days after
the Ciena Loan Closing Date if such claim relates to the Ciena Loan Interest, or
(iii) the date that is ninety (90) days after the applicable Option Loan Closing
Date with respect to any Option Loan Interest that is sold to Buyer hereunder if
such claim relates to such Option Loan Interest (the applicable date and time,
in each case, the “Indemnification Deadline”); provided, further, that the
Indemnification Deadline shall not apply to any Claim relating to or arising out
of any breach of Seller’s representations and warranties contained in
Sections 10(a), (b), (c), (d), (g) and (k) hereof (the “Fundamental Seller
Representations”).
          (b) Buyer hereby agrees to indemnify and hold harmless Seller and each
of its Affiliates and each of their respective officers, directors,
shareholders, members, partners, employees, agents and representatives (each a
“Seller Indemnified Party” and together with the Buyer Indemnified Parties, each
an “Indemnified Party”) from and against all Damages incurred by a Seller
Indemnified Party to the extent arising from or related to any material breach
of any representation, warranty, covenant or agreement of Buyer contained in
this Agreement; provided, however, that Buyer shall have no liability to any
Seller Indemnified Party under this Section 13(b) or otherwise for any breach of
any representation, warranty, covenant or agreement contained herein unless such
Seller Indemnified Party shall have delivered a Claim Notice with respect to
such breach prior to the applicable Indemnification Deadline; provided, further,
that the Indemnification Deadline shall not apply to any Claim relating to or
arising out of any breach of Buyer’s representations and warranties contained in
Sections 11(a), (b), (c), (d) and (e) hereof (the “Fundamental Buyer
Representations”).
          (c) Promptly (and in any event within thirty (30) days) after receipt
by an Indemnified Party of notice of the assertion of a claim by a third-party
against it with respect to which the Indemnified Party wishes to claim
indemnification under Section 13(a) or 13(b), as applicable, such Indemnified
Party shall give written notice to the other party (the “Indemnifying Party”) of
the assertion of such claim (indicating whether the claim relates to a Loan or
Loan Interest, the Ciena Loan or Ciena Loan Interest, or an Option Loan or
Option Loan Interest, the amount or the estimated amount of damages sought
thereunder to the extent then ascertainable (which estimate shall not be
conclusive of the final amount of such claim), any other remedy sought
thereunder, any relevant time constraints relating thereto and, to the extent
practicable, any other material details pertaining thereto (a “Claim Notice”);
provided, however, that the failure to provide a Claim Notice to the
Indemnifying Party will not relieve the Indemnifying Party of any liability or
obligation owed to any Indemnified Party hereunder, except to the extent that
the Claim Notice is delivered after the applicable Indemnification Deadline. If
an Indemnified Party delivers a Claim Notice to the Indemnifying Party, then the
Indemnifying Party shall have the exclusive right (but not the obligation), as
its sole cost and expense, to contest, defend or settle such claim so long as it
delivers written notice to the applicable Indemnified Party within ten (10) days
of receiving the applicable Claim Notice indicating that it is irrevocably
exercising such right; provided, however, that if the Indemnifying Party assumes
the defense of such claim, no compromise or settlement of such claim may be
effected by it without the Indemnified Party’s consent (which consent shall not
be unreasonably withheld or delayed) unless (i) there is no finding or admission
or agreement of any material violation of

-18-



--------------------------------------------------------------------------------



 



applicable law by the Indemnified Party or (ii) there is no imposition of a
consent order, injunction or decree that would restrict the future activity or
conduct of the Indemnified Party; provided, further, that if the Indemnifying
Party assumes the defense of such claim, then the Indemnified Party shall have
the right (but not the obligation) to reasonably participate in the defense of
such claim at its sole cost and expense.
          (d) Notwithstanding anything to the contrary in this Agreement, in no
event shall (i) Seller be required to indemnify the Buyer Indemnified Parties
under this Agreement for any Damages in excess of 25% of the aggregate purchase
price paid by Buyer for the Loan Interests, the Ciena Loan Interest and any
Option Loan Interests sold to Buyer hereunder (the “Cap”), (ii) Buyer be
required to indemnify any Seller Indemnified Parties for any Damages in excess
of the Cap, or (iii) either Party be required to indemnify an Indemnified Party
to the extent any related Damages were attributable to such Indemnified Party’s
gross negligence or willful misconduct. For the avoidance of doubt, the
foregoing limitation shall apply to any claim with respect to the Loan
Interests, the Ciena Loan Interest and any Option Loan Interests sold to Buyer
hereunder collectively; provided, however, that the Cap shall not apply to any
Damages related to or arising out of any breaches of the Fundamental Seller
Representations or the Fundamental Buyer Representations.
          (e) Except for equitable relief for claims based on fraud, and except
for the matters addressed in Section 14 hereof (which shall be subject to the
indemnification rights specifically provided for therein), the sole remedy of
either party for any alleged breach of any representation or warranty contained
in this Agreement or for failure to perform any covenant, agreement or
obligation contained in this Agreement, shall be as set forth in this Section
13.
          (f) Notwithstanding anything contained herein to the contrary, (i) in
no event shall any Indemnification Deadline or Cap apply to Claims made or
Damages incurred by Buyer relating to or arising out of any breach of any
representations, warranties, covenants or agreements of Seller resulting from
the fraudulent conduct or intentional misrepresentation of Seller, and (ii) in
no event shall any Indemnification Deadline or Cap apply to Claims made or
Damages incurred by Seller relating to or arising out of any breach of any
representations, warranties, covenants or agreements of Buyer resulting from the
fraudulent conduct or intentional misrepresentation of Buyer.
     Section 14. Collections. Buyer and Seller each agree that, in the event
that after one party hereto pays or transfers any funds required by Section 2
hereof to the other party hereto, as applicable, such funds are sought to be
recovered from the remitting party by the payor of such funds or a
representative thereof (including a trustee in bankruptcy or assignee for the
benefit of creditors) on the grounds of preference, then the party from whom
such funds are being sought shall promptly so advise the other party in writing
(the “Preference Notice”). To the extent that Buyer delivers a Preference Notice
to Seller and the claim underlying such Preference Notice relates to, in the
case of the Loans, the period prior to the date hereof, in the case of the Ciena
Loan, the period prior to the Ciena Loan Closing Date or, in the case of the
Option Loans, the period prior to the applicable Option Loan Closing Date, then
Seller shall have the exclusive right (but not the obligation), at its sole cost
and expense, to contest, defend

-19-



--------------------------------------------------------------------------------



 



or settle such claim so long as Seller delivers written notice to Buyer within
ten (10) days of receiving the applicable Preference Notice indicating that
Seller is irrevocably exercising such right. To the extent that Seller delivers
a Preference Notice to Buyer and the claim underlying such Preference Notice
relates to, in the case of the Loans, the period from and after the date hereof,
in the case of the Ciena Loan, the period from and after the Ciena Loan Closing
Date or, in the case of the Option Loans, the period from and after the
applicable Option Loan Closing Date, then Buyer shall have the exclusive right
(but not the obligation), at its sole cost and expense, to contest, defend or
settle such claim so long as Buyer delivers written notice to Seller within ten
(10) days of receiving the applicable Preference Notice indicating that Buyer is
irrevocably exercising such right. Buyer shall indemnify the Seller Indemnified
Parties for, and hold the Seller Indemnified Parties harmless from, any loss or
expense arising out of or on account of such claim to the extent such claim
relates to, in the case of the Loans, the period from and after the date hereof,
in the case of the Ciena Loan, the period from and after the Ciena Loan Closing
Date and, in the case of the Option Loans, the period from and after the
applicable Option Loan Closing Date; Seller shall indemnify the Buyer
Indemnified Parties for, and hold the Buyer Indemnified Parties harmless from,
any loss or expense arising out of or on account of such claim to the extent
such claim relates to, in the case of the Loans, the period prior to the date
hereof, in the case of the Ciena Loan, the period prior to the Ciena Loan
Closing Date and, in the case of the Option Loans, the period prior to the
applicable Option Loan Closing Date.
     Section 15. Termination of Financing Statements. Effective as of the date
hereof, Seller hereby authorizes Buyer at Buyer’s sole cost to: (a) assign or
terminate all existing Uniform Commercial Code financing statements or other
filings in which Seller is the secured party and any borrower with respect to
the Loans is the debtor in any jurisdiction necessary and (b) execute such other
agreements or take such other action as Buyer may reasonably require in
connection with the assignment of the Loan Interests and the related Loan
Property to Buyer. Effective as of the Ciena Loan Closing, Seller hereby
authorizes Buyer at Buyer’s sole cost to: (a) assign or terminate all existing
Uniform Commercial Code financing statements or other filings in which Seller is
the secured party and any borrower with respect to the Ciena Loan is the debtor
in any jurisdiction necessary and (b) execute such other agreements or take such
other action as Buyer may reasonably require in connection with the assignment
of the Ciena Loan Interest and the related Ciena Loan Property to Buyer.
Effective as of the applicable Option Loan Closing Date with respect to any
Option Loan Interests sold to Buyer hereunder, Seller hereby authorizes Buyer at
Buyer’s sole cost to: (a) assign or terminate all existing Uniform Commercial
Code financing statements or other filings in which Seller is the secured party
and any borrower with respect to the relevant Option Loans is the debtor in any
jurisdiction necessary and (b) execute such other agreements or take such other
action as Buyer may reasonably require in connection with the assignment of such
Option Loan Interests and the related Option Loan Property to Buyer.
     Section 16. Survival of Representations and Warranties. The representations
and warranties given by Seller and by Buyer herein shall survive the closing of
the purchase and sale of the Loan Interests, the Ciena Loan Interest or the
relevant Option Loan Interests and related Loan Property, Ciena Loan Property
and Option Loan Property, as the case may be, until the applicable
Indemnification Deadline; provided, however, that if a claim for breach of any
such representation or warranty is properly made prior to the applicable
Indemnification

-20-



--------------------------------------------------------------------------------



 



Deadline pursuant to Section 13 hereof, such representation or warranty shall
survive until such claim is resolved.
     Section 17. Definition of Affiliate. For purposes of this Agreement,
“Affiliate” shall mean, with respect to a Party, any other person that controls,
is controlled by or is under common control with such Party.
     Section 18. Expenses. Each party shall pay its own expenses incurred in
connection with the transactions contemplated hereby; provided, however, that
Buyer shall pay any and all expenses associated with securing endorsements to
the Title Policies assigning Seller’s beneficial interest to Buyer.
     Section 19. Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed, by
registered or certified mail, return receipt requested, or if sent by facsimile
transmission which provides a confirmation of delivery, with a confirmation copy
sent simultaneously by personal delivery, U.S. Mail or a nationally recognized
overnight courier, or, if by other means, when received by the other party, at
the address as follows:

  (i)   If to Seller:         Care Investment Trust Inc.
c/o CIT Healthcare LLC
505 Fifth Avenue
6th Floor
New York, NY 10017
Attention: Chief Executive Officer
Facsimile: (800) 756-3021         With a copy to:         McDermott Will & Emery
LLP
600 13th Street, N.W.
Washington, DC 20005
Attention: Karen Dewis
Facsimile: (202) 756-8087     (ii)   if to Buyer:

-21-



--------------------------------------------------------------------------------



 



      CapitalSource Bank
c/o CapitalSource Finance LLC
30699 Russell Ranch Rd., Suite 200
Westlake Village, California 91362
Attention: James J. Pieczynski
Facsimile: (818) 597-7851         With a copy to:         CapitalSource Finance
LLC
30699 Russell Ranch Rd., Suite 200
Westlake Village, California 91362
Attention: Associate General Counsel — Healthcare Real
Estate
Facsimile: (818) 597-7851         With a copy to:         CapitalSource Bank
c/o CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Scott Lessne, Esq.
Facsimile: (301) 841-2340

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at or refused or
rejected at the premises of the addressee (as evidenced, in the case of
registered or certified mail, by the date noted on the return receipt).
     Section 20. Governing Law. This Agreement shall be governed by, and
construed in accordance with the internal substantive laws of the State of New
York without regard to conflict of laws principles of the State of New York or
any other jurisdiction to the extent that such principles would permit or
require the application of laws of another jurisdiction.
     Section 21. Further Agreements. Buyer and Seller each agree to execute and
deliver to the other such additional documents, instruments or agreements as may
be necessary or appropriate to effectuate the purposes of this Agreement.
     Section 22. Successors and Assigns. This Agreement shall bind and inure to
the benefit of and be enforceable by Seller and Buyer and their respective
successors and permitted assigns. This Agreement cannot be assigned, pledged or
hypothecated by Seller or Buyer without the consent of the other party to this
Agreement; provided, however, that Buyer may assign this Agreement to any of its
Affiliates.

-22-



--------------------------------------------------------------------------------



 



     Section 23. Counterparts. This Agreement may be executed simultaneously in
any number of counterparts. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or portable document format
(PDF) transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.
     Section 24. Headings; Schedules. The headings of the sections of this
Agreement have been included only for convenience, and shall not be deemed in
any manner to modify or limit any of the provisions of this Agreement or be used
in any manner in the interpretation of this Agreement. Capitalized terms used,
but not otherwise defined, in the schedules to this Agreement shall have the
meaning ascribed to such terms in this Agreement.
     Section 25. Interpretation. Whenever the context so requires in this
Agreement, all words used in the singular shall be construed to have been used
in the plural (and vice versa), each gender shall be construed to include any
other genders, and the word “person” shall be construed to include a natural
person, a corporation, a firm, a partnership, a joint venture, a trust, an
estate or any other entity.
     Section 26. Partial Invalidity. Each provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law. If any provision
of this Agreement or the application of such provision to any person or
circumstance shall, to any extent, be invalid or unenforceable, then the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected by such invalidity or unenforceability.
     Section 27. Entire Agreement. This Agreement and the Schedules and Exhibits
hereto contain the entire agreement between the parties hereto with respect to
the subject matter hereof and may not be modified or amended except by a
subsequent written instrument signed by Seller and Buyer.

-23-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

            SELLER:

CARE INVESTMENT TRUST INC., a Maryland
corporation
      By:   /s/ F. Scott Kellman         Name:   F. Scott Kellman       
Title:   President and Chief Executive Officer     

(Signature Page to Loan Purchase Agreement)



 



--------------------------------------------------------------------------------



 



            BUYER:

CAPITALSOURCE BANK, a California
industrial bank
      By:   /s/ Amy Heller         Name:   Amy Heller        Title:   Bank
Officer     

(Signature Page to Loan Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 1(a) — Schedule of Loans and Initial Purchase Price

                                                                     
Outstanding   Percentage           Deposit Collected                        
Sole   Principal Amount   Adjustment   Buyer’s Payment       (not held in      
  Common Name of Land       Lender(s) /   Seller’s   Lender of   represented by
  for Buyer   for Outstanding       segregated cash   Initial Purchase Loan Name
  and Improvements   Borrower   Agent   Participation %   Record   Loan
Interests   Valuation   Principal Amount   Interest Due   account)   Price
GEORGETOWN
  Park Place Care Center   Georgetown Investors, LLC   Care / Care   100%   Yes
  $5,934,442.65   100.00   $5,934,442.65   $17,556.06   $0.00   $5,951,998.71
INVESTORS, LLC
  Park Place Assisted Living                                        
(Granite — Park Place)
                                           
 
                                           
GRANITE -GRACYWOODS
  Gracywoods II Living Center   Granite Gracywoods II, LP   Care/CIT   100%  
Yes   4,538,000.00   90.80   4,120,504.00   13,424.92   0.00   4,133,928.92
 
                                           
AMERICAN SENIOR LIVING
  Ivy Hall Nursing Home   American Senior Living Communities MD   Care/CIT  
100%   Yes   8,871,394.59   94.30   8,365,725.10   14,827.24   0.00  
8,380,552.34
 
      I, LLC
ASLC Opco MD I, LLC                                    
 
      ASLC Realty MD I, LLC                                    
 
                                           
GRANITE — CORPUS
  Westwood Manor   Granite Murrieta, LLC   Care/CIT   100%   Yes   6,424,590.94
  100.00   6,424,590.94   19,006.08   0.00   6.443,597.02
 
  Coastal Palms Nursing Center   Granite El Camino, LLC                        
           
 
  River Ridge Nursing Center   Granite Pacific Park, LLC                        
           
 
      C.C. Acquisition Partners, LP                                    
 
      Yadah Yadah Yadah LLC                                    
 
      GSH P-5 TIC 5 Ruthie Howard Trust,                                    
 
      Delaware LLC                                    
 
      GSH P-5 TIC 6 Henry Weingarten Trust,                                    
 
      Delaware LLC                                    
 
                                           
Total
                      $25,768,428.18       $24,845,262.69   $64,814.30   $0.00  
$24,910,076.99

 



--------------------------------------------------------------------------------



 



Schedule 1(b) — Ciena Loan Schedule

                                                                     
Outstanding                                             Principal Amount  
Percentage   Buyer’s Payment                                 Sole   represented
by   Adjustment   for Outstanding       Deposit Collected         Common Name of
Land       Lender(s) /   Seller’s   Lender of   Ciena Loan   for Buyer  
Principal Amount       (not held in segregated   Ciena Loan Loan Name   and
Improvements   Borrower   Agent   Participation %   Record   Interest(1)  
Valuation   (2)   Interest Due (3)   cash account) (4)   Purchase Price (5)
CIENA
  Manor of Novi Manor   Novi Senior Leasing, LLC   Care / Care   100%   Yes  
TBD   100.00   TBD   TBD   TBD   TBD (6)
(FARMINGTON/NOVI)
  of Farmington Hills   Farmington Hills Senior Leasing, LLC                    
               

 

Footnotes:   (1)   The item identified as “TBD” in this column shall be replaced
with the aggregate amount of Outstanding Principal Amount represented by Ciena
Loan Interest with respect to the Ciena Loan as of the Ciena Loan Closing Date.
  (2)   The item identified as “TBD” in this column shall be replaced with the
amount calculated by multiplying the amounts set forth in the columns entitled
“Outstanding Principal Amount represented by Ciena Loan Interest” and
“Percentage Adjustment for Buyer Valuation”.   (3)   The item identified as
“TBD” in this column shall be replaced with the aggregate amount of unpaid
interest with respect to the Ciena Loan that has accrued and will accrue to and
including the Ciena Loan Closing Date.   (4)   The item identified as “TBD” in
this column shall be replaced with the aggregate amount of deposits held by
Seller with respect to the Ciena Loan as of the Ciena Loan Closing Date.   (5)  
The item identified as “TBD” in this column shall be replaced with the amount
equal to the sum of (i) the amount set forth in the column entitled “Buyer’s
Payment for Outstanding Principal Amount” with respect to the Ciena Loan, plus
(ii) the amount set forth in the column entitled “Interest Due” with respect to
the Ciena Loan minus (iii) the amount set form in the column entitled “Deposit
Collected” with respect to the Ciena Loan.   (6)   This amount shall be the
Ciena Loan Purchase Price.

 



--------------------------------------------------------------------------------



 



Schedule 1(c) — Option Loan Schedule — Avamere

                                                                               
  Outstanding                   Deposit                                
Principal           Buyer’s       Collected         Common                      
Amount   Percentage   Payment for       (not held in   Option     Name of      
    Seller’s   Sole   represented by   Adjustment   Outstanding       segregated
  Loan     Land and       Lender(s) /   Participation   Lender of   Option Loan
  for Buyer   Principal   Interest   cash   Purchase Loan Name   Improvements  
Borrower   Agent   %   Record   Interests (1)   Valuation   Amount (2)   Due (3)
  account) (4)   Price (5)
Avamere Health
Services (STL)
  Lebanon Rehab & Specialty Care
Bel Air Rehab
Heritage Rehab & Specialty Care
Twin Oaks Rehab & Specialty Care
Crestview Nursing
Waterford at Three Fountains
St. Francis Extended Health
The Pearl
Riverpark Nursing & Rehab Keizer Campus   Avamere Group, LLC
Avamere Lake Oswego
Investors, LLC
Keizer Campus, LLC
Sweet Home Properties, LLC
Lebanon Properties, LLC
Avamere Heritage Properties, LLC
Avamere Bel Air Properties, LLC
Spring Street Properties, LLC
Alexander Loop Properties, LLC
30th Avenue Properties, LLC
Squalicum Properties, LLC
Monarca Citta, LLC   Care / Bank of America NA FKA LaSalle     30 %   No   TBD  
  88.00     TBD   TBD   TBD   TBD (6)
 
                                                   
Avamere Health
Services
(Construction)
  Same as above   Same as above   Care / Bank of America NA FKA LaSalle     30 %
  No   TBD     88.00     TBD   TBD   TBD   TBD (6)

Footnotes:
 

(1)   The items identified as “TBD” in this column shall be replaced with the
aggregate amount of Outstanding Principal Amount represented by Option Loan
Interests with respect to the Avamere Option Loan as of the applicable Option
Loan Closing Date.   (2)   The items identified as “TBD” in this column shall be
replaced with the amount calculated by multiplying the amounts set forth in the
columns entitled “Outstanding Principal Amount represented by Option Loan
Interests” and “Percentage Adjustment for Buyer Valuation”.   (3)   The items
identified as “TBD” in this column shall be replaced with the aggregate amount
of unpaid interest with respect to the Avamere Option Loan that has accrued and
will accrue to and including the applicable Option Loan Closing Date.   (4)  
The items identified as “TBD” in this column shall be replaced with the
aggregate amount of deposits held by Seller with respect to the Avamere Option
Loan as of the applicable Option Loan Closing Date.   (5)   The items identified
as “TBD” in this column shall be replaced with the amount equal to the sum of
(i) the amount set forth in the column entitled “Buyer’s Payment for Outstanding
Principal Amount” with respect to the Avamere Option Loan, plus (ii) the amount
set forth in the column entitled “Interest Due” with respect to the Avamere
Option Loan, minus (iii) the amount set forth in the column entitled “Deposit
Collected” with respect to the Avamere Option Loan.   (6)   This amount shall be
the Option Loan Purchase Price with respect to the Avamere Option Loan.

 



--------------------------------------------------------------------------------



 



Schedule 1(d) — Option Loan Schedule — Nexion

                                                                               
  Outstanding                   Deposit                                
Principal           Buyer’s       Collected         Common                      
Amount   Percentage   Payment for       (not held in   Option     Name of      
    Seller’s   Sole   represented by   Adjustment   Outstanding       segregated
  Loan     Land and       Lender(s)   Participation   Lender of   Option Loan  
for Buyer   Principal   Interest   cash   Purchase Loan Name   Improvements  
Borrower   / Agent   %   Record   Interest (1)   Valuation   Amount (2)   Due
(3)   account) (4)   Price (5)
NEXION HEALTH AT CHERRY CREEK, INC.
  Cherry Creek Nursing Center   Nexion Health at Cherry Creek, Inc   Care / CIT
    100 %   Yes   TBD     83.70     TBD   TBD   TBD   TBD (6)

Footnotes.
 

(1)   The item identified as “TBD” in this column shall be replaced with the
aggregate amount of Outstanding Principal Amount represented by Option Loan
Interest with respect to the Nexion Option Loan as of the applicable Option Loan
Closing Date.   (2)   The item identified as “TBD” in this column shall be
replaced with the amount calculated by multiplying the amounts set forth in the
columns entitled “Outstanding Principal Amount represented by Option Loan
Interest” and “Percentage Adjustment for Buyer Valuation”.   (3)   The item
identified as “TBD” in this column shall be replaced with the aggregate amount
of unpaid interest with respect to the Nexion Option Loan that has accrued and
will accrue to and including the applicable Option Loan Closing Date.   (4)  
The item identified as “TBD” in this column shall be replaced with the aggregate
amount of deposits held by Seller with respect to the Nexion Option Loan as of
the applicable Option Loan Closing Date.   (5)   The item identified as “TBD” in
this column shall be replaced with the amount equal to the sum of (i) the amount
set forth in the column entitled “Buyer’s Payment for Outstanding Principal
Amount” with respect to the Nexion Option Loan, plus (ii) the amount set forth
in the column entitled “Interest Due” with respect to the Nexion Option Loan,
minus (iii) the amount set forth in the column entitled “Deposit Collected” with
respect to the Nexion Option Loan.   (6)   This amount shall be the Option Loan
Purchase Price with respect to the Nexion Option Loan.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253001.gif]

7091470 11/8/2005 11:59:32 PM OR Sec. of State UCC FINANCING STATEMENT FOLLOW
INSTRUCTIONS (front and back) CAREFULLY A. NAME & PHONE OF CONTACT AT FILER
[optional] UCC Filing Desk — (651) 227-7575 THE ABOVE SPACE IS FOR FILING OFFICE
USE ONLY B. SEND ACKNOWLEDGEMENT TO: (Name and Address) US CORPORATE
SERVICES/CSC PO Box 65607 St. Paul, MN 55165 m399770 Mr. 1. DEBTORS EXACT FULL
LEGAL NAME — Insert only one debtor name (1a of 1b) — do not abbreviate or
combine names: 1a. ORGANIZATION NAME AVAMERE LAKE OSWEGO INVESTORS, LLC OR 1b.
INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 1c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 25117 SW PKWY, SUITE
F            WILSONVILLE            OR 97070 USA 1d. TAX ID # ADD INFO RE
ORGANIZATION 1e. Type of Organization 1f. Jurisdiction of 1g. Organizational SSN
or EIN            DEBTOR            Organization            ID, if any
LLC            OR 237152-95 NONE 2 ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME —
Insert only one of debtor name (2a or 2b) — do not a abbreviate or combine
names: 2a.ORGANIZATION NAME OR 2b. INDIVIDUAL LAST NAME            FIRST
NAME            MIDDLE NAME            SUFFIX 2c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 2d. TAX ID # ADD INFO RE ORGANIZATION 2E. TYPE OF 2f.
Jurisdiction OF 2g. ORGANIZATONAL SSN OR
EIN            DEBTOR            ORGANIZATION            ORGANIZATION            ID,
IF ANY NONE 3. Secured party’s Name (or Name of total Assignee of Assignor s/p)
— Insert only one secured party name (3a or 3b) 3a.ORGANIZATION NAME
OR            VGM FINANCIAL SERVICES A DIVISION OF TCF EQUIPMENT FINANCE, INC.
3b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 3c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 1111 W. SAN MARNAN            WATERLOO            IA
50701 USA 4. This Financing Statement covers the following collateral: ANY AND
ALL EQUIPMENT.FIXTRES.INVENTORY, GOODS AND SOFTWARE FINANCED BY OR LEASED FROM
VGM FINANCIAL SERVICES AND THAT ARE SUBJECT OF AN AGREEMENT BETWEEN DEBTOR AND
VGM FINANCIAL SERVICES, OF ANY KIND OR NATURE WHATSOEVER, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED,. AND ALL RETURNS, REPOSSESSIONS,
SUBSTITUTIONS, REPLACEMENT PARTS, ADDITIONS, ACCESSORIES, AND ACCESSIONS THERETO
AND THEREOF, AND ALL PROCEEDS THEREOF. ANY AND ALL OF DEBTOR’S ACCOUNTS, MONEY,
GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER. 5.
ALTERNATIVE            LESSEE / LESSOR            CONSIGNEE / BAILEE /
BAILOR            SELLER / BUYER            AG LIEN            NON UCCNLING
DESIGNATION (if            CONSIGNOR applicable) 6. The FINANCING 7. Check to
REQUEST            All Debtors            Debtor 1 Debtor 2 STATEMENT is to
be            SEARCH REPORT(?) or filed (or record) Debtor(s) (or recorded)
in            Additional FEES the REAL ESTATE RECORDS Attach Addendum ?????? If
applicable 8. OPTIONAL FILER REFERENCE DATA 6138/2006100116 REF# 493492 FILING
OFFICE COPY — NATIONAL UCCFINANCING STATEMENT (FORM UCC1) (REV 07/29/98)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253002.gif]

7120455 12/15/2005 2:12:52 PM OR Sec. of State UCC FINANCING STATEMENT FOLLOW
INSTRUCTIONS (front and back) CAREFULLY A. NAME & PHONE OF CONTACT AT FILER
[optional] DILIGENZ, INC. 1-800-858-5294 THE ABOVE SPACE IS FOR FILING OFFICE
USE ONLY B. SEND ACKNOWLEDGEMENT TO: (Name and Address) 16602792 PREPPARED BY:
DILIGENZ, INC. 6500 HARBOUR HEIGHTS PKWY, SUITE 400 MUKILTEO, WA 98275 Filed in
Oregon (S.O.S.) 1. DEBTORS EXACT FULL LEGAL NAME — Insert only one debtor name
(1a of 1b) — do not abbreviate or combine names: 1a. ORGANIZATION NAME AVAMERE
LAKE OSWEGO INVESTORS, LLC OR 1b. INDIVIDUAL LAST NAME            FIRST
NAME            MIDDLE NAME            SUFFIX 1c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 25117 SW PKWY, SUITE
F            WILSONVILLE            OR 97070 USA 1d. TAX ID # ADD INFO RE
ORGANIZATION 1e. Type of Organization 1f. Jurisdiction of 1g. Organizational SSN
or EIN            DEBTOR            Organization            ID, if any
LLC            OR 237152-95 NONE 2 ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME —
Insert only one of debtor name (2a or 2b) — do not a abbreviate or combine
names: 2a.ORGANIZATION NAME OR 2b. INDIVIDUAL LAST NAME            FIRST
NAME            MIDDLE NAME            SUFFIX 2c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 2d. TAX ID # ADD INFO RE ORGANIZATION 2E. TYPE OF 2f.
Jurisdiction OF 2g. ORGANIZATONAL SSN OR
EIN            DEBTOR            ORGANIZATION            ORGANIZATION            ID,
IF ANY NONE 3. Secured party’s Name (or Name of total Assignee of Assignor s/p)
— Insert only one secured party name (3a or 3b) 3a.ORGANIZATION NAME
OR            VGM FINANCIAL SERVICES A DIVISION OF TCF EQUIPMENT FINANCE, INC.
3b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 3c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 1111 W. SAN MARNAN            WATERLOO            IA
50701 USA 4. This Financing Statement covers the following collateral: ANY AND
ALL EQUIPMENT.FIXTRES.INVENTORY, GOODS AND SOFTWARE FINANCED BY OR LEASED FROM
VGM FINANCIAL SERVICES AND THAT ARE SUBJECT OF AN AGREEMENT BETWEEN DEBTOR AND
VGM FINANCIAL SERVICES, OF ANY KIND OR NATURE WHATSOEVER, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED,. AND ALL RETURNS, REPOSSESSIONS,
SUBSTITUTIONS, REPLACEMENT PARTS, ADDITIONS, ACCESSORIES, AND ACCESSIONS THERETO
AND THEREOF, AND ALL PROCEEDS THEREOF. ANY AND ALL OF DEBTOR’S ACCOUNTS, MONEY,
GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER. 5.
ALTERNATIVE            LESSEE / LESSOR            CONSIGNEE / BAILEE /
BAILOR            SELLER / BUYER            AG LIEN            NON UCCNLING
DESIGNATION (if            CONSIGNOR applicable) 6. The FINANCING 7. Check to
REQUEST            All Debtors            Debtor 1 Debtor 2 STATEMENT is to
be            SEARCH REPORT(?) or filed (or record) Debtor(s) (or recorded)
in            Additional FEES the REAL ESTATE RECORDS Attach Addendum ?????? If
applicable 8. OPTIONAL FILER REFERENCE DATA 6138/2005110474 16602792 FILING
OFFICE COPY — NATIONAL UCCFINANCING STATEMENT (FORM UCC1) (REV 07/29/98)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253003.gif]

9000449807 7167627 2/6/2006 1:51:51 PM OR Sec. of State UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY A. NAME & PHONE OF CONTACT AT
FILER [optional] DILIGENZ, INC. 1-800-858-5294 THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY B. SEND ACKNOWLEDGMENT TO: (Name and Address) 17545000 PREPARED
BY: DILIGENZ, INC. 6500 HARBOUR HEIGHTS PKWY, SUITE 400 MUKILTEO, WA 98275 Filed
in: Oregon (S.O.S.) 1. DEBTOR’S EXACT FULL LEGAL NAME — Insert only one debtor
name (1a or 1b) — do not abbreviate or combine names: 1a. ORGANIZATION’S NAME
AVAMERE LAKE OSWEGO INVESTORS, LLC OR 1b. INDIVIDUAL’S LAST
NAME            FIRST NAME            MIDDLE NAME            SUFFIX 1c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 25117 SW PKWY, STE
F            WILSONVILLE            OR 97070 USA 1d. TAX ID # ADD INFO RE
ORGANIZATION 1e. TYPE OF ORGANIZATION 1f. JURISDICTION OF 1g. Organizational SSN
OR EIN            DEBTOR            Organization            ID, if any CORP. OR
237152-95 NONE 2 ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME — Insert only one of
debtor name (2a or 2b) — do not a abbreviate or combine names: 2a.
ORGANIZATION’S NAME OR 2b. INDIVIDUAL LAST NAME            FIRST
NAME            MIDDLE NAME            SUFFIX 2c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 2d. TAX ID # ADD INFO RE ORGANIZATION 2e. TYPE OF 2f.
Jurisdiction OF 2g. ORGANIZATIONAL SSN OR
EIN            DEBTOR            ORGANIZATION            ORGANIZATION            ID,
if any NONE 3. SECURED PARTY’S NAME (or Name of TOTAL ASSIGNEE OF ASSIGNOR S/P)
— Insert only one secured party name (3a or 3b) 3a. ORGANIZATION NAME
OR            VGM FINANCIAL SERVICES A DIVISION OF TCF EQUIPMENT FINANCE, INC.
3b. INDIVIDUAL’S LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 3c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 1111 W. SAN MARNAN            WATERLOO            IA
50701 USA 4. This FINANCING STATEMENT covers the following collateral: ANY AND
ALL EQUIPMENT FIXTURES.INVENTORY, GOODS AND SOFTWARE FINANCED BY OR LEASED FROM
VGM FINANCIAL SERVICES AND THAT ARE SUBJECT OF AN AGREEMENT BETWEEN DEBTOR AND
VGM FINANCIAL SERVICES, OF ANY KIND OR NATURE WHATSOEVER, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED,. AND ALL RETURNS, REPOSSESSIONS,
SUBSTITUTIONS, REPLACEMENT PARTS, ADDITIONS, ACCESSORIES, AND ACCESSIONS THERETO
AND THEREOF, AND ALL PROCEEDS THEREOF. ANY AND ALL OF DEBTOR’S ACCOUNTS, MONEY,
GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER. 5.
ALTERNATIVE            LESSEE / LESSOR            CONSIGNEE / BAILEE /
BAILOR            SELLER / BUYER            AG LIEN             NON UCC FILING
DESIGNATION (if            CONSIGNOR applicable) 6. The FINANCING 7. Check to
REQUEST            All Debtors            Debtor 1 Debtor 2 STATEMENT is to
be            SEARCH REPORT(?) or filed (or record) Debtor(s) (or recorded)
in            Additional FEES the REAL ESTATE RECORDS Attach Addendum ?????? If
applicable 8. OPTIONAL FILER REFERENCE DATA 6138/2006010517 17545000 FILING
OFFICE COPY — NATIONAL UCCFINANCING STATEMENT (FORM UCC1) (REV 07/29/98)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253004.gif]

7181730 2/22/2006 2:13:42 PM OR Sec. of State UCC FINANCING STATEMENT FOLLOW
INSTRUCTIONS (front and back) CAREFULLY A. NAME & PHONE OF CONTACT AT FILER
[optional] DILIGENZ, INC. 1-800-858-5294 THE ABOVE SPACE IS FOR FILING OFFICE
USE ONLY B. SEND ACKNOWLEDGEMENT TO: (Name and Address) 17852921 PREPARED BY:
DILIGENZ, INC. 6500 HARBOUR HEIGHTS PKWY, SUITE 400 MUKILTEO, WA 98275 Filed in:
Oregon (S.O.S) 1. DEBTORS EXACT FULL LEGAL NAME — Insert only one debtor name
(1a of 1b) — do not abbreviate or combine names: 1a. ORGANIZATION NAME AVAMERE
LAKE OSWEGO INVESTORS, LLC OR 1b. INDIVIDUAL LAST NAME            FIRST
NAME            MIDDLE NAME            SUFFIX 1c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 25117 SW PKWY, SUITE
F            WILSONVILLE            OR 97070 USA 1d. TAX ID # ADD INFO RE
ORGANIZATION 1e. Type of Organization 1f. Jurisdiction of 1g. Organizational SSN
or EIN            DEBTOR            Organization            ID, if any CORP. OR
237152-95 NONE 2 ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME — Insert only one of
debtor name (2a or 2b) — do not a abbreviate or combine names: 2a.ORGANIZATION
NAME OR 2b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 2c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 2d. TAX ID # ADD INFO RE ORGANIZATION 2E. TYPE OF 2f.
Jurisdiction OF 2g. ORGANIZATONAL SSN OR
EIN            DEBTOR            ORGANIZATION            ORGANIZATION            ID,
IF ANY NONE 3. Secured party’s Name (or Name of total Assignee of Assignor s/p)
— Insert only one secured party name (3a or 3b) 3a.ORGANIZATION NAME
OR            VGM FINANCIAL SERVICES A DIVISION OF TCF EQUIPMENT FINANCE, INC.
3b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 3c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 1111 W. SAN MARNAN            WATERLOO            IA
50701 USA 4. This Financing Statement covers the following collateral: ANY AND
ALL EQUIPMENT.FIXTRES.INVENTORY, GOODS AND SOFTWARE FINANCED BY OR LEASED FROM
VGM FINANCIAL SERVICES AND THAT ARE SUBJECT OF AN AGREEMENT BETWEEN DEBTOR AND
VGM FINANCIAL SERVICES, OF ANY KIND OR NATURE WHATSOEVER, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED,. AND ALL RETURNS, REPOSSESSIONS,
SUBSTITUTIONS, REPLACEMENT PARTS, ADDITIONS, ACCESSORIES, AND ACCESSIONS THERETO
AND THEREOF, AND ALL PROCEEDS THEREOF. ANY AND ALL OF DEBTOR’S ACCOUNTS, MONEY,
GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER. 5.
ALTERNATIVE            LESSEE / LESSOR            CONSIGNEE / BAILEE /
BAILOR            SELLER / BUYER            AG LIEN            NON UCCNLING
DESIGNATION (if            CONSIGNOR applicable) 6. The FINANCING 7. Check to
REQUEST            All Debtors            Debtor 1 Debtor 2 STATEMENT is to
be            SEARCH REPORT(?) or filed (or record) Debtor(s) (or recorded)
in            Additional FEES the REAL ESTATE RECORDS Attach Addendum ?????? If
applicable 8. OPTIONAL FILER REFERENCE DATA 6138/2006020296 17852921 FILING
OFFICE COPY — NATIONAL UCCFINANCING STATEMENT (FORM UCC1) (REV 07/29/98)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253005.gif]

9000501007 7185114 2/27/2006 2:10:26 PM OR Sec. of State UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY A. NAME & PHONE OF CONTACT AT
FILER [optional] DILIGENZ, INC. 1-800-858-5294 THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY B. SEND ACKNOWLEDGEMENT TO: (Name and Address) 17935153 PREPARED
BY: DILIGENZ, INC. 6500 HARBOUR HEIGHTS PKWY, SUITE 400 MUKILTEO, WA 98275 Filed
in: Oregon (S.O.S) 1. DEBTORS EXACT FULL LEGAL NAME — Insert only one debtor
name (1a of 1b) — do not abbreviate or combine names: 1a. ORGANIZATION NAME
AVAMERE LAKE OSWEGO INVESTORS, LLC OR 1b. INDIVIDUAL LAST NAME            FIRST
NAME            MIDDLE NAME            SUFFIX 1c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 25117 SW PKWY, SUITE
F            WILSONVILLE            OR 97070 USA 1d. TAX ID # ADD INFO RE
ORGANIZATION 1e. Type of Organization 1f. Jurisdiction of 1g. Organizational SSN
or EIN            DEBTOR            Organization            ID, if any CORP. OR
237152-95 NONE 2 ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME — Insert only one of
debtor name (2a or 2b) — do not a abbreviate or combine names: 2a.ORGANIZATION
NAME OR 2b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 2c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 2d. TAX ID # ADD INFO RE ORGANIZATION 2E. TYPE OF 2f.
Jurisdiction OF 2g. ORGANIZATONAL SSN OR
EIN            DEBTOR            ORGANIZATION            ORGANIZATION            ID,
IF ANY NONE 3. Secured party’s Name (or Name of total Assignee of Assignor s/p)
— Insert only one secured party name (3a or 3b) 3a.ORGANIZATION NAME
OR            VGM FINANCIAL SERVICES A DIVISION OF TCF EQUIPMENT FINANCE, INC.
3b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 3c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 1111 W. SAN MARNAN            WATERLOO            IA
50701 USA 4. This Financing Statement covers the following collateral: ANY AND
ALL EQUIPMENT.FIXTRES.INVENTORY, GOODS AND SOFTWARE FINANCED BY OR LEASED FROM
VGM FINANCIAL SERVICES AND THAT ARE SUBJECT OF AN AGREEMENT BETWEEN DEBTOR AND
VGM FINANCIAL SERVICES, OF ANY KIND OR NATURE WHATSOEVER, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED,. AND ALL RETURNS, REPOSSESSIONS,
SUBSTITUTIONS, REPLACEMENT PARTS, ADDITIONS, ACCESSORIES, AND ACCESSIONS THERETO
AND THEREOF, AND ALL PROCEEDS THEREOF. ANY AND ALL OF DEBTOR’S ACCOUNTS, MONEY,
GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER. 5.
ALTERNATIVE            LESSEE / LESSOR            CONSIGNEE / BAILEE /
BAILOR            SELLER / BUYER            AG LIEN            NON UCCNLING
DESIGNATION (if            CONSIGNOR applicable) 6. The FINANCING 7. Check to
REQUEST            All Debtors            Debtor 1 Debtor 2 STATEMENT is to
be            SEARCH REPORT(?) or filed (or record) Debtor(s) (or recorded)
in            Additional FEES the REAL ESTATE RECORDS Attach Addendum ?????? If
applicable 8. OPTIONAL FILER REFERENCE DATA 6138/2006020383 17935153 FILING
OFFICE COPY — NATIONAL UCCFINANCING STATEMENT (FORM UCC1) (REV 07/29/98)





--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253006.gif]

Fidelity National Title 503754 Reel 2451 Page 215 UCC FINANCING STATEMENT FOLLOW
INSTRUCTIONS (front and back) CAREFULLY A. NAME & PHONE OF CONTACT AT FILER
[optional] THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY B. SEND ACKNOWLEDGEMENT
TO: (Name and Address) WEST COAST BANK WEST COAST CREDIT CENTER P. O. BOX 8000
WILSONVILLE, OR 97070 1. DEBTORS EXACT FULL LEGAL NAME — Insert only one debtor
name (1a of 1b) — do not abbreviate or combine names: 1a. ORGANIZATION NAME OR
1b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX JIMENEZ            JOSE 1c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY 2914 MOBLEY            SAN DIEGO            CA 92128 USA
1d. TAX ID # ADD INFO RE ORGANIZATION 1e. Type of Organization 1f. Jurisdiction
of 1g. Organizational SSN or
EIN            DEBTOR            Organization            ID, if any CORP. OR
237152-95 NONE 2 ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME — Insert only one of
debtor name (2a or 2b) — do not a abbreviate or combine names: 2a.ORGANIZATION
NAME OR 2b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX JIMENEZ            DAMIAN 2c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY PO BOX 23782 SAN DIEGO            CA 23782 USA 2d. TAX
ID # ADD INFO RE ORGANIZATION 2E. TYPE OF 2f. Jurisdiction OF 2g. ORGANIZATONAL
SSN OR
EIN            DEBTOR            ORGANIZATION            ORGANIZATION            ID,
IF ANY NONE 3. Secured party’s Name (or Name of total Assignee of Assignor s/p)
— Insert only one secured party name (3a or 3b) 3a.ORGANIZATION NAME West Coast
Bank OR            VGM FINANCIAL SERVICES A DIVISION OF TCF EQUIPMENT FINANCE,
INC. 3b. INDIVIDUAL LAST NAME            FIRST NAME            MIDDLE
NAME            SUFFIX 3c. MAILING
ADDRESS            CITY            STATE            POSTAL
CODE            COUNTRY c/o West Coast            Wilsonville            OR
97070 USA Credit Center, 25977 SW Canyon 4. This Financing Statement covers the
following collateral: All Fixtures; whether any of the foregoing is owned now or
acquired later; all accessories, additions replacements, and subsititutions
relating to any of the foregoing; all records of any of the foregoing; all
proceeds relating to any of the foregoing (Including Insurance, general
Intangibles and accounts proceeds.) 5. ALTERNATIVE            LESSEE /
LESSOR            CONSIGNEE / BAILEE / BAILOR            SELLER /
BUYER            AG LIEN            NON UCCNLING DESIGNATION
(if            CONSIGNOR applicable) 6. The FINANCING 7. Check to
REQUEST            All Debtors            Debtor 1 Debtor 2 STATEMENT is to
be            SEARCH REPORT(?) or filed (or record) Debtor(s) (or recorded)
in            Additional FEES the REAL ESTATE RECORDS Attach Addendum ?????? If
applicable 8. OPTIONAL FILER REFERENCE DATA 65000588 FILING OFFICE COPY —
UCCFINANCING STATEMENT (FORM UCC1) (REV 07/22/02) Harland Fnancial Solutions 400
S.W. ??? Avenue, ???, Oregon 17204





--------------------------------------------------------------------------------



 



(GRAPHIC) [y02530y0253007.gif]

JIMNEZ JOSE KEIZER CAMPUS, LLC 25117, SW PARKWAY, SUITE F WILSONVILLE OR 97070
USA EXHIBIT A ????





--------------------------------------------------------------------------------



 



Order No. 00-503754-22
EXHIBIT “ONE”
PARCEL I:
Beginning at a point on the South line of and 396.91 feet North 89°28’30” West
from the Southeast corner of Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS, Marion
County, Oregon, said beginning point being the Southeast corner of that certain
tract of land described in Reel 200, Page 383, Marion County Deed Records;
thence North 00°15’30” East along the East boundary line of said tract a
distance of 228.00 feet to the Northeast corner thereof; thence South 89°28’3O”
East 88.00 feet; thence South 00°15’30” West 228.00 feet to the South line of
Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS; thence North 89°28’30” West 88.00 feet
to the point of beginning.
PARCEL II:
Beginning on the South line of Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS in
Township 6 South, Range 3 West of the Willamette Meridian, Marion County,
Oregon, at an iron bar which is 411.91 feet North 89°28’30” West from the
Southeast corner of said Lot; thence North 89°28’30” West along the South line
of said Lot, 98.42 feet; thence North 00°06’ East 208.00 feet to an iron rod;
thence North 89°28’30” West, parallel with the South line of said Lot 6, a
distance of 100,000 feet to the relocated East line of River Road; thence North
00º08’ East along said East line 20.00 feet to an iron pipe on the South line of
a tract of land conveyed to J.O. Williams by deed recorded in Volume 525, Page
16, Deed Records for said County and State; thence South 89º28’30” East along
the South line of said Williams tract and the Easterly extension thereof, 213.92
feet to an iron pipe which is 15.00 feet South 88º28’30” East from the Southeast
corner of said Williams tracts; thence South 00º15’30” West 228.00 feet to a
point on the South line of said Lot 8; thence North 89°28’30”West 15.00 feet to
the point of beginning.
ALSO: Beginning on the South line of Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS In
Township 6 South, Range 3 West of the Willamette Meridian, Marlon County,
Oregon, 510.33 feet North 89º28’30” West from the Southeast corner of said Lot;
thence North 00°08’ East 208.00 feet to an iron pipe; thence North 89º28’30”
West, parallel with the South line of said Lot 8, a distance of 100.00 feet to
the relocated east line of River Road; thence South 00°08’ West along said east
line 208.00 feet to the point on the South line of said Lot 8, Thence South
89º28’30” East 100.00 feet to the point of beginning.
SAVE AND EXCEPT that portion conveyed to Marion County, a political subdivision,
in deed recorded June 31, 1981, In Reel 254, Page 474, Film Records for Marlon
County, Oregon.
PARCEL III:
Beginning at an iron pipe marking the Intersection of the Easterly right-of-way
line of North River Road with the South line of Lot 7, CLAGGETT FRUIT AND GARDEN
TRACTS, as said subdivision is platted and recorded in Book of Town Plats for
Marion County, Oregon, and being situated in Township 6 South, Range 3 West of
the Willamette Meridian In said County and State; thence North 00º02’50” East
along the Easterly right-of-way line of said North River Road, a distance of
190.96 feet to an Iron pipe; thence North 89º83’30” East, a distance of 142.81
feet; thence South 65º40’40” East along a line to its point of intersection with
a line bearing North 01º15’35” West, which line is the East line of the parcel
described herein, thence South 01º15’35” East to an Iron pipe on the South line
of said lot 7; which Iron pipe lies South 89º39’54” East 151.00 feet from the
point of beginning; thence North 89°39’54” West along said South line, a
distance of 151.00 feet to the point of beginning.
PARCEL IV:
Beginning at the Northwest corner of Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS in
Marion County, Oregon, said point of beginning being the Northwest corner of a
tract of land conveyed to Robert M. Langhoff et al by deed recorded in Volume
403, Page 253, of the Marion County Deed Records; thence Easterly along the
North line of Lot 8 and the North line of the said Langhoff tract; 244.00 feet
the Northeast corner of the said Langhoff tract, thence

2



--------------------------------------------------------------------------------



 



Order No. 00-503754-22
Southerly parallel with the West line of the said Lot 8, a distance of 102.00
feet; thence Westerly parallel with the North line of the said Lot 8, a distance
of 244.00 feet to the West line thereof; thence Northerly along the West line of
the said Lot 8, a distance of 102.00 feet to the place of beginning.
SAVE AND EXCEPT a strip 30.0 feet in width off the West side of the above
described tract of land, same being a portion of the present county road.
PARCEL V:
Beginning at a point which is South 89°28’30” East 609.0 feet and South 0°15’30”
West 90.0 feet from the Northwest corner of Lot 8 of CLAGGETT FRUIT AND GARDEN
TRACTS, Marion County, Oregon, thence North 0°15’30” West 90.0 feet to the North
line of said Lot 8; thence North 89°28’30” West 265.0 feet along said North
line; thence South 0°15’30” East 102.0 feet; thence South 89°28’30” East 108.0
feet; thence South 0°15’30” West, 226.0 feet to the South line of said Lot 8
thence South 89°23’30” East 25.0 feet along said South line; thence North
0°15’30” East 180.0 feet; thence South 89°23’30” East 34.0 feet; thence
Northeasterly 123 feet more or less to the point of beginning.
PARCEL VI:
Lot No. Eight (8) of the CLAGGETT FRUIT AND GARDEN TRACTS, as per the recorded
plat now of record in the Recorder’s office in the County of Marion and State of
Oregon.
SAVE AND EXCEPT the following described tract; Beginning at an iron bar on the
South line of Lot (8) CLAGGETT FRUIT AND GARDEN TRACTS in Township 6 South,
Range 3 West of the Williamette Meridian, Marion County, Oregon, (See Volume 6,
Page 45, Record of Town Plats for said County and State), which is North
89°28’30” West 411.91 feet from the Southeast corner of said Lot; running thence
North 89°28’30” West along the South line of said Lot 244.37 feet to the center
line of North River Road and the Southwest corner of said Lot; thence North
00°15’30” East along the center line of said road and the West line of said Lot,
330.00 feet to the Northwest corner of said Lot; thence South 89°28’30” East
along the North line of said Lot, 244.37 feet to an Iron pipe; thence South
00°15’30” West parallel with the West line of said Lot, 330.00 feet to the place
of beginning, being a part of Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS in Marion
County, Oregon.
ALSO SAVE AND EXCEPT the following described tract, Beginning at an Iron bar on
the South line of Lot Eight (8), CLAGGETT FRUIT AND GARDEN TRACTS in Township 6
South, Range 3 West of the Willamette Meridian, in Marion County, Oregon (See
Volume 6, Page 45, Record of Town Plats for said County and State) which is
North 89°28’39” West 411.91 feet from the Southeast corner of said Lot; thence
North 0°15’30” East 228.0 feet, more or less, to the Southeast corner of a tract
of land conveyed to J.O. Williams, et ux, by deed recorded in Volume 525, Page
16, Deed Records; thence East 15.0 feet; thence South 0°15’30” West 228.00 feet,
more or less, to the South line of said Lot 8, thence North 89°28’30” West 15.0
feet to the point of beginning.
ALSO SAVE AND EXCEPT Beginning at a point on the South line of and 396.91 feet
North 89°28’30” West from the Southeast corner of Lot 8, CLAGGETT FRUIT AND
GARDEN TRACTS, Marion County, Oregon, said beginning point being the Southeast
corner of that certain tract of land described in Reel 200, Page 383, Marion
County Deed Records; thence North 00°15’30” East along the East boundary line of
said tract a distance of 228.00 feet to the Northeast corner thereof; thence
South 89°28’30” East 88.00 feet; thence South 00°15’30” West 228.00 feet to the
South line of Lot 8, CLAGGETT FRUIT AND GARDEN TRACTS; thence North 89°28’30”
West 88.00 feet to the point of beginning.
ALSO SAVE AND EXCEPT: Beginning at a point which is South 89°28’30” East 509.0
feet and South 0°15’30” West 90.0 feet from the Northwest corner of Lot 8,
CLAGGETT FRUIT AND GARDEN TRACTS, Marion County, Oregon; thence North 0°15’30”
West 90.0 feet to the North line of said Lot 8; thence North 89°28’30” West
285.0 feet along said North line; thence South 0°15’30” East 102.0 feet; thence
South 89°28’30” East, 103.0 feet; thence South 0°15’30” West, 228.0 feet to the
South line of said Lot 8; thence South 89°23’30”

3



--------------------------------------------------------------------------------



 



Order No. 00-503754-22
East 25.0 feet along the said South line; thence North 0°15’30” East 160.0 feet;
thence South 89°23’30” East 34.0 feet; thence Northeasterly 123 feet more or
less, to the point of beginning.

4



--------------------------------------------------------------------------------



 



Schedule 2(a) — List of Material Loan Agreements
GRANITE — CORPUS
Term Loan Promissory Note dated June 30, 2006 made by Granite Murrieta, LLC,
Granite El Camino, LLC, Granite Pacific Park, LLC and C.C. Acquisition Partners,
LP (collectively “Original Borrowers”) to CIT Healthcare LLC, as “Agent” in the
original principal amount of $6,765,000
Financing Agreement dated June 30, 2006 among Original Borrowers, as “Borrowers”
and CIT Healthcare LLC, as “Agent”
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
June 30, 2006 made by Original Borrowers to James C. Chadwick, as “Trustee” for
the benefit of CIT Healthcare LLC as recorded in Nueces County, Texas as
Instrument No. 2006033780
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
June 30, 2006 made by Original Borrowers to James C. Chadwick, as “Trustee” for
the benefit of CIT Healthcare LLC as recorded in San Patricio County, Texas as
Instrument No. 558279
UCC Financing Statements:

  a.   Naming Granite Murrieta, LLC, Granite Pacific Park, LLC, Granite El
Camino, LLC and C.C. Acquisition Partners, LP as “Debtor” and filed with the San
Patricio County Clerk as Instrument No. 558280     b.   Naming Granite Murrieta,
LLC, Granite Pacific Park, LLC, Granite El Camino, LLC and C.C. Acquisition
Partners, LP as “Debtor” and filed with the Nueces County Clerk as Instrument
No. 2006033781     c.   Naming Granite Murrieta, LLC and Granite Pacific Park,
LLC as “Debtor” and filed with the Delaware Secretary of State as Instrument
No. 20062269686     d.   Naming Granite El Camino, LLC as “Debtor” and filed
with the California Secretary of State as Instrument No. 06-7076143246     e.  
Naming C.C. Acquisition Partners, LP as “Debtor” and filed with the Texas
Secretary of State as Instrument No. 06-002413290     f.   Naming GSH P-5 TIC 5
Ruthie Howard Trust, Delaware LLC and GSH P-5 TIC 6 Henry Weingarten Trust,
Delaware, LLC as “Debtor” and filed with the Delaware Secretary of Sate as
Instrument No. 20063063591     g.   Naming Yadah Yadah Yadah LLC as “Debtor” and
filed in San Patricio County as Instrument No. 560364     h.   Naming GSH P-5
TIC 5 Ruthie Howard Trust, Delaware LLC and GSH P-5 TIC 6 Henry Weingarten
Trust, Delaware, LLC as “Debtor” and filed in San Patricio County as Instrument
No. 560363     i.   Naming Yadah Yadah Yadah LLC as “Debtor” and filed in Nueces
County as Instrument No. 2006045339     j.   Naming GSH P-5 TIC 5 Ruthie Howard
Trust, Delaware LLC and GSH P-5 TIC 6 Henry Weingarten Trust, Delaware, LLC as
“Debtor” and filed in Nueces County as Instrument No. 2006045340     k.   Naming
Yadah Yadah Yadah LLC as “Debtor” and filed with the California Secretary of
State as Instrument No. 06-7084004594

Mortgagee Policy of Title Insurance No. G82-Z-008537 issued by Lawyers Title
Insurance Corporation

 



--------------------------------------------------------------------------------



 



Environmental Indemnity Agreement dated as of June 30, 2006 by Original
Borrowers, Granite Investment Group and Allen Boerner in favor of CIT Healthcare
LLC
Indemnity and Guaranty Agreement dated as of June 30, 2006 by Granite Investment
Group and Allen Boerner in favor of CIT Healthcare LLC
Subordination, Non-Disturbance and Attornment Agreement dated June 30, 2006 by
and among Original Borrowers, Granite Master Partners, L.P., PM
Management-Portland NC, LLC, PM Management- Corpus Christi NC II, LLC, PM
Management — Corpus Christi NC III, LLC recorded in Nueces County as Instrument
No. 2006033784
Subordination, Non-Disturbance and Attornment Agreement dated June 30, 2006 by
and among Original Borrowers, Granite Master Partners, L.P., PM
Management-Portland NC, LLC, PM Management- Corpus Christi NC II, LLC, PM
Management — Corpus Christi NC III, LLC recorded in San Patricio County as
Instrument No. 558282
Consent of Manager and Subordination of Management Fees dated June 30, 2006 by
and among Trisun Healthcare, LLC, as “Manager”, Original Borrowers, as
“Borrowers” and CIT Healthcare LLC
Post-Closing Agreement dated June 30, 2006 between Original Borrower and CIT
Healthcare LLC
Legal Opinion of Jackson Walker L.L.P. dated June 30, 2006 regarding Financing
Agreement/Enforceability
Legal Opinion of Jackson Walker L.L.P. dated June 30, 2006 regarding Deed of
Trust
Legal Opinion of Thomas & Simondi LLP dated June 30, 2006 regarding California
matters
First Amendment to Financing Agreement dated as of July 28, 2006 among Original
Borrowers and CIT Healthcare LLC
Joinder to Term Loan Promissory Note made as of October 15, 2007 by Original
Borrowers, Yadah Yadah Yadah LLC, GSH P-5 TIC 5 Ruthie Howard Trust, Delaware,
LLC and GSH P-5 TIC 6 Henry Weingarten Trust, Delaware LLC (collectively,
“Joined Borrowers”, and together with the Original Borrowers, “Borrowers”) and
Care QRS 2007 RE Holdings Corp.
Joinder Agreement and Second Amendment to Financing Agreement and Other Loan
Documents dated August 31, 2006 by and among CIT Healthcare LLC, as “Agent” and
“Lender” and Borrowers
Legal Opinion dated August 31, 2006 by Joseph E. McKeever, Esq. on behalf of
Granite Investment Group
Legal Opinion dated August 31, 2006 by Jackson Walker L.L.P. regarding the Deed
of Trust and Joinder Agreement
Ratification of Indemnity and Guaranty Agreement made by Allen Boerner and
Granite Investment Group (undated)

 



--------------------------------------------------------------------------------



 



Schedule 2(a) — List of Material Loan Agreements (con’t)
GRANITE — PARK PLACE
Term Loan Promissory Note dated July 31, 2007 in the original principal amount
of $6,100,000 made by Georgetown Investors, LLC (“Borrower”) in favor of Care
Investment Trust, Inc. in the original principal amount of $6,100,000
Financing Agreement dated July 31, 2007 between Care Investment Trust Inc, as
“Agent” and “Lender” and Georgetown Investors, LLC, as “Borrower” dated July 31,
2007
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing made
as of July 31, 2007 by Borrower (joined by Granite Senior Housing, LLC) to James
C. Chadwick, as Trustee, for the benefit of Care Investment Trust Inc. recorded
in the public records of Williamson County, Texas as Instrument No. 2007065400
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing made
as of July 31, 2007 by Borrower (joined by Granite Senior Housing, LLC) to James
C. Chadwick, as Trustee, for the benefit of Care Investment Trust Inc. recorded
in the public records of Williamson County, Texas as Instrument No. 2007068295
Subordination, Non-Disturbance, and Attornment Agreement dated July 31, 2007 by
and among Borrower, Granite Senior Housing, LLC, PM Management-Georgetown NC,
LLC, PM Management-Georgetown AL, LLC and Care Investment Trust Inc. recorded in
the public records of Williamson County, Texas as Instrument No. 2007066227
Pledge Agreement dated July 31, 2007 by Bonita Vista-Mobile Home Park, L.P. in
favor of Care Investment Trust Inc.
Security Agreement dated July 31, 2007 by Granite Senior Housing, LLC in favor
of Care Investment Trust Inc.
Collateral Assignment of Agreements dated July 31, 2007 by Borrower in favor of
Care Investment Trust Inc.
Environmental Indemnity Agreement dated July 31, 2007 by Borrower in favor of
Care Investment Trust Inc.
Indemnity and Guaranty Agreement dated July 31, 2007 by Bonita-Vista Mobile Home
Park, L.P. in favor of Care Investment Trust Inc.
Guaranty Agreement dated July 31, 2007 by Jack C. Evans, M. Jeanette Evans, Jack
C. Evans and M. Jeanette Evans Living Trust, established June 13, 1989, The JE
Separate Property Trust and The ME Separate Property Trust
Consent of Manager and Subordination of Management Fees dated July 31, 2007 by
and among Trisun Healthcare, LLC, as “Manager”, Georgetown Investors, LLC, as
“Borrower”, PM Management-Georgetown NC, LLC and PM Management-Georgetown AL,
LLC, each as “Operator” and Care Investment Trust Inc., as “Agent” and “Lender”

 



--------------------------------------------------------------------------------



 



Post-Closing Agreement dated July 31, 2007 among Borrower and Care Investment
Trust Inc.
UCC Financing Statements:

  a.   Naming Georgetown Investors, LLC as “Debtor” and filed with the Delaware
Secretary of State as Instrument No. 20072891959     b.   Naming Granite Senior
Housing, LLC as “Debtor” and filed with the Delaware Secretary of State as
Instrument No. 20072892593     c.   Naming Granite Senior Housing, LLC as
“Debtor” and filed with the Delaware Secretary of State as Instrument
No. 20072892148     d.   Naming Bonita Vista-Mobile Home Park, L.P. as “Debtor”
and filed with the California Secretary of State as Instrument No. 07-7123958729

Mortgagee Policy of Title Insurance No. 7210143-226380 issued by Chicago Title
Insurance Company
Legal Opinion dated July 31, 2007 by Jackson Walker L.L.P. to Care Investment
Trust Inc. regarding Financing Agreement/Enforceability
Legal Opinion dated July 31, 2007 by Jackson Walker L.L.P. to Care Investment
Trust Inc. regarding Deed of Trust
Legal Opinion dated July 31, 2007 by Thomas & Simondi LLP to Care Investment
Trust Inc. regarding California matters
Term Extension Notice Letter dated May 27, 2009

 



--------------------------------------------------------------------------------



 



Schedule 2(a) — List of Material Loan Agreements (con’t)
GRANITE — GRACYWOODS II
Financing Agreement dated as of May 30, 2006 between CIT Healthcare LLC, as
Agent and Lender, and Granite Gracywoods II, LP, as Borrower, dated May 30, 2006
Term Loan Promissory Note dated May 30, 2006 by Granite Gracywoods II, LP in
favor of CIT Healthcare LLC in the original principal amount of $5,552,000
Non-Recourse Guaranty and Pledge Agreement dated May 30, 2006 by Granite
Investment Group and Granite GW II, LLC in favor of CIT Healthcare LLC
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Financing
Statement made May 30, 2006 by Granite Gracywoods II, LP to Gary S. Farmer, as
Trustee for the benefit of CIT Healthcare LLC as recorded in the public records
of Travis County, Texas as Instrument No. 2006101000
Assignment of Leases and Rents made May 30, 2006 by Granite Gracywoods II, LP in
favor of CIT Healthcare LLC as recorded in the public records of Travis County,
Texas as Instrument No. 2006101001
Environmental Indemnity Agreement dated May 30, 2006 by and among Granite
Gracywoods II, LP Granite Investment Group, Granite GW II, LLC and Allen Boerner
to and for the benefit of CIT Healthcare LLC
Indemnity and Guaranty Agreement dated May 30, 2006 made by Allen Boerner in
favor of CIT Healthcare LLC
Subordination, Non-Disturbance and Attornment Agreement dated May 30, 2006 by
and among PM Management-Austin NC II, LLC, as “Tenant”, Granite Gracywoods II,
LP, as “Landlord” and CIT Healthcare LLC, as “Mortgagee” recorded in the public
records of Travis County, Texas as Instrument No. 2006101002
Consent of Manager and Subordination of Management Fee Agreement by Trisun
Healthcare, LLC, as “Manager”, PM Management-Austin NC II, LLC, as “Lessee” and
CIT Healthcare LLC, as “Lender”
UCC-1 Financing Statements:

  a.   Naming Granite Investment Group as “Debtor” and filed with the Secretary
of State of the State of California as Instrument No. 06-7072233010     b.  
Naming Granite Gracywoods II, LP as “Debtor” and filed with the Secretary of
State of the State of Texas as Instrument No. 06-0018529849     c.   Naming
Granite Gracywoods II, LP as “Debtor” and filed in the public records of Travis
County, Texas as Instrument No. 2006101003     d.   Naming Granite GW II, LLC as
“Debtor” and filed with the Secretary of State of the State of Texas as
Instrument No. 06-0018529950

Legal Opinion dated May 30, 2006 by Jackson Walker L.L.P. to CIT Healthcare LLC
regarding Financing Agreement/Enforceability
Legal Opinion dated May 30, 2006 by Jackson Walker L.L.P. to CIT Healthcare LLC
regarding Deed of Trust

 



--------------------------------------------------------------------------------



 



Mortgagee Policy of Title Insurance No. 7210143-209262 issued by Chicago Title
Insurance Company
Post-Closing Agreement dated May 30, 2006 between CIT Healthcare LLC and Granite
Gracywoods II, LP
Limited Waiver to Financing Agreement dated as of June 11, 2007
Amendment No. 1 to Loan Agreement dated July 31, 2006 between Granite Gracywoods
II, L.P. and CIT Healthcare LLC
Limited Waiver and Amendment No. 2 to Financing Agreement dated December 14,
2007 by and among Granite Gracywoods II, L.P., CIT Healthcare LLC and Care
Investment Trust, Inc.
Limited Waiver and Amendment No. 3 to Financing Agreement dated April 15, 2008
by and among Granite Gracywoods II, L.P., CIT Healthcare LLC and Care QRS 2007
RE Holdings, Corp.
Limited Waiver and Amendment No. 4 to Financing Agreement dated June 6, 2008 by
and among Granite Gracywoods II, L.P., CIT Healthcare LLC and Care QRS 2007 RE
Holdings, Corp.

 



--------------------------------------------------------------------------------



 



Schedule 2(a) — List of Material Loan Agreements (con’t)
AMERICAN SENIOR LIVING/IVY HALL
Term Loan and Security Agreement dated March 31, 2006 between American Senior
Living Communities MD I, LLC, ASLC Opco MD I, LLC and ASLC Realty MD I, LLC, as
“Borrowers” and CIT Healthcare LLC as Agent and the Lender party thereto.
Term Note dated March 31, 2006 executed by Borrower in the original principal
amount of $9,300,000
Collateral Pledge Agreement dated March 31, 2006 executed by:

  a.   Robert V. Gibbs.     b.   David Bolton     c.   American Senior Living
Communities MD I, LLC

Depository Agreement dated March 31, 2006 between PNC Bank, Borrower and Lender
UCC-1 Financing Statements for:

  d.   American Senior Living Communities MD I, LLC     e.   ASLC Opco MD I, LLC
    f.   ASLC Realty MD I, LLC

Collateral Assignment of Asset Purchase Agreement dated March 31, 2006 executed
by Borrower
Indemnity and Guaranty Agreement signed by:

  g.   Robert Gibbs     h.   David Bolton

Subordination Agreement dated March 31, 2006 by and among 1300, LLC (together
with its successors or assigns), Borrowers and Lender
Opinion of McElroy, Deutsch, Mulvaney & Carpenter, L.L.P. (Borrower)
Opinion of Henry E. Schwartz LLC (Regulatory Opinion)
Title Insurance Policy # 160328 dated March 31, 2006 issued by First American
Title Insurance Company in the amount of $10,800,000 (The Talon Group, File
No. MJK-2006-001)
Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing dated
as of March 31, 2006 executed by ASLC Realty MD I, LLC
Assignment of Leases and Rents dated as of March 31, 2006 executed by ASLC
Realty MD I, LLC

 



--------------------------------------------------------------------------------



 



Subordination and Attornment Agreement dated as of March 31, 2006 executed by
ASLC Realty MD I, LLC and ASLC Opco MD I, LLC in favor of Lender
Environmental Indemnification Agreement dated as of March 31, 2006 executed by
ASLC Realty MD I, LLC
First Amendment to Term Loan and Security Agreement dated as of February 7, 2007
Letter regarding release of David Bolton under the Indemnity and Guaranty
Agreement dated February 7, 2007
Second Amendment to Term Loan and Security Agreement dated as of September 23,
2007
Intercreditor Agreement dated September 14, 2009 between CIT Healthcare LLC and
CapitalSource Bank

 



--------------------------------------------------------------------------------



 



Schedule 2(b) — List of Material Ciena Loan Agreements
CIENA (FARMINGTON/NOVI)
Financing Agreement dated as of February 19, 2008 between Care Investment Trust,
as Agent and the Lenders that are parties thereto, on the one hand, and
Farmington Hills Senior Leasing, LLC and Novi Senior Leasing, LLC (“Borrowers”),
on the other hand.
Term Loan Promissory Note dated February 19, 2008, in the original principal
amount of $10,332,000 executed by Borrowers
Collateral Assignment of Management Agreement and Waiver of Property Management
and Broker’s Liens dated as of February 19, 2008 by and among Novi Senior
Leasing, LLC, Rhema-Novi, Inc., Ciena Healthcare Management, Inc. and Care
investment Trust, Inc.
Collateral Assignment of Management Agreement and Waiver of Property Management
and Broker’s Liens dated as of February 19, 2008 by and among Farmington Hills
Senior, LLC, Rhema-Farmington, Inc., Ciena Healthcare Management, Inc. and Care
investment Trust, Inc.
Confirmation of Interest Rate Cap Transaction dated as of February 21, 2008 by
CIT Lending Services Corporation and acknowledged by Farmington Hills Senior
Leasing, LLC and Novi Senior Leasing, LLC.
ISDA Master Agreement dated as of February 21, 2008 by and between Farmington
Hills Senior Leasing, LLC and Novi Senior Leasing, LLC, collectively as “Party
A” and CIT Lending Services Corporation, as “Party B”.
Assignment of Interest Rate Cap Transaction dated as of February 21, 2008 by
Farmington Hills Senior Leasing, LLC and Novi Senior Leasing, LLC in favor of
Care Investment Trust Inc.
Pledge Agreement dated as of February 19, 2008 executed by Mohammad A. Qazi
(“Qazi”) in favor of Agent
Payment Guaranty and Security Agreement dated February 19, 2008 executed by
RHEMA-Farmington, Inc. and RHEMA-Novi, Inc.
Blocked Account Agreement (Springing Control Over Operator Accounts) dated as of
February 19, 2008, by and among RHEMA-Farmington, Inc. and RHEMA-Novi, Inc.,
National City Bank and Care Investment Trust Inc.
Irrevocable Standby Letter of Credit No. S202320 issued on February 14, 2008 by
Merrill Lynch Bank USA for the benefit of Care Investment Trust, Inc. in the
amount of $575,000
Irrevocable Standby Letter of Credit No. S202321 issued on February 14, 2008 by
Merrill Lynch Bank USA for the benefit of Care Investment Trust, Inc. in the
amount of $575,000

 



--------------------------------------------------------------------------------



 



Mortgage dated as of February 19, 2008 executed by Novi Senior Leasing, LLC in
favor of Agent
Mortgage dated as of February 19, 2008 executed by Farmington Hills Senior
Leasing, LLC in favor of Agent
Assignment of Leases and Rents dated as of February 19, 2008 executed by Novi
Senior Leasing, LLC in favor of Agent
Assignment of Leases and Rents dated as of February 19, 2008 executed by
Farmington Hills Senior Leasing, LLC in favor of Agent
Environmental Indemnity Agreement dated as of February 19, 2008 executed by
Borrowers, RHEMA-Farmington, Inc., RHEMA-Novi, Inc. Mohammad A. Qazi and Ciena
Healthcare Management, Inc. in favor of Agent
Indemnity and Guaranty Agreement executed by Mohammad A. Qazi and Ciena
Healthcare Management, Inc.
Subordination and Attornment Agreement dated as of February 19, 2008 executed by
Care Investment Trust, Inc., Novi Senior Leasing, LLC and RHEMA-Novi, Inc.
Subordination and Attornment Agreement dated as of February 19, 2008 executed by
Care Investment Trust, Inc., Farmington Hills Senior Leasing, LLC and
RHEMA-Farmington, Inc.
Payment Guaranty dated February 19, 2008 executed by Mohammad A. Qazi.
Limited Payment Guaranty dated February 19, 2008 executed by Ciena Healthcare
Management, Inc.
UCC-1 Financing Statements for Borrowers
UCC-1 Financing Statements for RHEMA-Novi, Inc. and RHEMA-Farmington, Inc.
UCC-1 Financing Statement for Mohammad A. Qazi
Legal Opinion of Finkel Whitefield Selik (Borrower)
Legal Opinion of Dykema Gossett PLLC (Borrower)
Legal Opinion of Finkel Whitefield Selik (Local Counsel)
Title Insurance Policy No.63-583222 and No. 63-583220 issued by Chicago Title
Insurance Company
Termination of Payment Guaranty of Mohammad A. Qazi dated March 17, 2008.

 



--------------------------------------------------------------------------------



 



Letter from Ciena Healthcare Management, Inc. dated September 1, 2009 to Care
Investment Trust, Inc. regarding the $1,150,000 pledged letter of credit.
Letter from Ciena Healthcare Management, Inc. dated September 10, 2009 to Care
Investment Trust, Inc. regarding Events of Default under the Financing
Agreement.
Ciena Waiver*
Ciena Reaffirmation of Guaranty*
 

*   This document is identified in anticipation of its execution as permitted by
the Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 2(c) — List of Material Option Loan Agreements
AVAMERE
Loan Agreement dated as of October 4, 2006 by and among Avamere Group, LLC, as
Borrower Agent, and certain subsidiaries of Avamere Group, LLC as identified
therein, as “Borrower” and LaSalle Bank National Association, as Agent and
Lender, and additional lenders from time to time named therein.
First Omnibus Amendment dated as of October 23, 2006 executed by Borrower and
Lender.
Promissory Note dated October 4, 2006 executed by Borrower in the original
principal amount of $86,000,000.
Promissory Note (Capex Loan) dated October 4, 2006 executed by Borrower in the
original principal amount of $14,000,000.
Guaranty dated as of October 4, 2006 executed by Avamere Group, LLC
Security Agreement dated as of October 4, 2006
Pledge Agreement dated as of October 4, 2006 executed by ARI, LLC
Pledge Agreement dated as of October 4, 2006 executed by ASR Northwest, LLC
Pledge Agreement dated as of October 4, 2006 executed by Avamere Group, LLC
Pledge Agreement dated as of October 4, 2006 executed by ACR Northwest, LLC
Pledge Agreement dated as of October 4, 2006 executed by Avamere Lake Oswego,
LLC
Subordination of Management Fees Agreement dated as of October 4, 2006 executed
by Sante Group, LLC
Line of Credit Trust Deed dated October 4, 2006 executed by Avamere Lake Oswego
Investors, LLC
Line of Credit Trust Deed dated October 4, 2006 executed by Sweet Home
Properties, LLC
Line of Credit Trust Deed dated October 4, 2006 executed by Lebanon Properties,
LLC
Line of Credit Trust Deed dated October 4, 2006 executed by Avamere Heritage
Properties, LLC
Line of Credit Trust Deed dated October 4, 2006 executed by Avamere Bel Air
Properties, LLC

 



--------------------------------------------------------------------------------



 



     Line of Credit Trust Deed dated October 4, 2006 executed by Alexander Loop
Properties, LLC
     Line of Credit Trust Deed dated October 4, 2006 executed by 30th Avenue
Properties, LLC
     Line of Credit Trust Deed dated October 4, 2006 executed by Squalicum
Properties, LLC
     Line of Credit Trust Deed dated October 4, 2006 executed by Spring Street
Properties, LLC and Monarca Cita, LLC
     Line of Credit Trust Deed dated October 4, 2006 executed by Keizer Campus,
LLC and Jose M. Jimenez and Damian Jimenez
     Assignment of Rents dated October 4, 2006 executed by Avamere Lake Oswego
Investors, LLC
     Assignment of Rents dated October 4, 2006 executed by Sweet Home
Properties, LLC
     Assignment of Rents dated October 4, 2006 executed by Lebanon Properties,
LLC
     Assignment of Rents dated October 4, 2006 executed by Avamere Heritage
Properties, LLC
     Assignment of Rents dated October 4, 2006 executed by Avamere Bel Air
Properties, LLC
     Assignment of Rents dated October 4, 2006 executed by Alexander Loop
Properties, LLC
     Assignment of Rents dated October 4, 2006 executed by 30th Avenue
Properties, LLC
     Assignment of Rents dated October 4, 2006 executed by Squalicum Properties,
LLC
     Assignment of Rents dated October 4, 2006 executed by Spring Street
Properties, LLC and Monarca Cita, LLC
     Assignment of Rents dated October 4, 2006 executed by Keizer Campus, LLC
and Jose M. Jimenez and Damian Jimenez
     Environmental Indemnity Agreement dated as of October 4, 2006
     Subordination, Non-Disturbance and Attornment Agreements executed by:

  a.   Avamere Lake Oswego Investors, LLC and Avamere Lake Oswego Operations
Investors, LLC     b.   Keizer Campus, LLC and Keizer Campus Operations, LLC    
c.   Sweet Home Properties, LLC and Twin Oaks Rehab, Inc.     d.   Lebanon
Properties, LLC and Lebanon Care Center, LLC     e.   Avamere Heritage
Properties, LLC and Heritage Rehab, Inc.

 



--------------------------------------------------------------------------------



 



  f.   Avamere Bel Air Properties, LLC and Bel Air Rehab, Inc.     g.  
Alexander Loop Properties, LLC and Riverpark Operations, LLC     h.   30th
Avenue Properties, LLC and Crestview Operations, LLC     i.   Squalicum
Properties, LLC and St. Francis Operations, LLC     j.   Spring Street
Properties, LLC and Waterford Operations, LLC

Legal Opinion Holland & Knight (Borrower)
Title Policy No. NCS-22341-ORI issued by First American Title Insurance Company
Second Amendment to Loan Agreement and Limited Waiver dated as of December 12,
2007
Certificate of Deposit Pledge Agreement dated as of December 12, 2007
Avamere Waiver*
 

*   This document is identified in anticipation of its execution as permitted by
the Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 2(c) — List of Material Option Loan Agreements (con’t)
NEXION
Loan Purchase and Sale Agreement dated August 1, 2007 by General Electric
Capital Corporation (“GECC”) as Seller and Care Investment Trust, as “Buyer”.
Bill of Sale dated August 1, 2007 executed by GECC in favor of Buyer.
Consent and Acknowledgement dated August 1, 2007 executed by Nexion Health at
Cherry Creek, Inc., Nexion Health, Inc. and Nexion Health Realty, Inc.
Allonge dated August 1, 2007 executed by GECC
Assignment of Deed of Trust and Other Instruments dated August 1, 2007 executed
by GECC
Amended and Restated Loan Agreement dated August 5, 2005 by and between Nexion
Health at Cherry Creek, Inc. (“Borrower”) and GECC, as Lender.
Amendment No. 1 to Amended and Restated Loan Agreement dated as of August 1,
2007 executed by Borrower and Care Investment Trust, Inc., as Lender.
Amendment No. 2 to Amended and Restated Loan Agreement dated as of May 30, 2008
by and between Borrower and Care Investment Trust, Inc. as Lender.
Guarantor, Pledgor and Principals Consent to amendment No. 1 to Amended and
Restated Loan Agreement executed by Nexion Health, Inc., Nexion Health Realty,
Inc., Francis P. Kirley, and Bretton J. Bolt
Amended and Restated Term Note dated August 5, 2005 executed by Borrower in the
original principal amount of $10,400,000
Policy of Title Insurance No. CW7683118 issued on August 9, 2005 in the amount
of $10,400,000 by First American Title Insurance Company (File
No. 273-H0161871-266-NCS)
Subordination Agreement dated as of August 1, 2007 executed by Nexion Health
Management, Inc. in favor of Lender.
Unconditional Guaranty of Payment and Performance dated as of August 5, 2005
executed by Francis P. Kirley and Bretton J. Bolt.
Unconditional Guaranty of Payment and Performance dated as of August 1, 2003
executed by Nexion Health, Inc. and Nexion Health Realty, Inc.
Ownership Pledge, Assignment and Security Agreement dated as of August 1, 2003
executed by Nexion Health Realty, Inc. in favor of GECC
Notice of Pledge to Nexion Health at Cherry Creek, Inc.
Assignment of Licenses and Contracts dated as of August 1, 2003 executed by
Borrower in favor of GECC
Agreement of Principals dated as of August 1, 2003 by Francis P. Kirley and
Bretton J. Bolt in favor of GECC
Deed of Trust, Assignment of Leases and Rents and Security Agreement dated
August 1, 2003 executed by Borrower.
First Amendment to Deed of Trust, Assignment of Leases and Rents and Security
Agreement dated August 5, 2005 executed by Borrower.
Assignment of Leases and Rents dated August 1, 2003 executed by Borrower
First Amendment to Assignment of Leases and Rents dated August 5, 2005 executed
by Borrower.

 



--------------------------------------------------------------------------------



 



Security Agreement dated as of August 1, 2007 executed by Nexion Health at
Bogata, Inc., Nexion Health at Gilmer, Inc., Nexion Health at McKinney, Inc. and
Nexion Health at Waxahachie, Inc. in favor of Lender.
Opinion of LeBoeuf, Lamb, Greene & MacRae LLP (Borrower)
Opinion of Shapiro, Sher, Guinot & Sandler (Local Counsel)
Officer’s Certificate of Borrower
Secretary’s Certificate of Nexion Health at Cherry Creek, Inc., Nexion Health at
Bogata, Inc., Nexion Health at Gilmer, Inc., Nexion Health at McKinney, Inc.,
Nexion Health at Waxahachie, Inc., Nexion Health, Inc., Nexion Health Realty,
Inc. and Nexion Health Management, Inc.
UCC-1 Financing Statement for Nexion Health at Bogata, Inc., Nexion Health at
Gilmer, Inc., Nexion Health at McKinney, Inc., Nexion Health at Waxahachie,
Inc.,
UCC-3 Assignment of Financing Statement to Care Investment Trust, Inc.

  a.   Nexion Health at Cherry Creek, Inc.     b.   Care Investment Trust Inc.

 



--------------------------------------------------------------------------------



 



Schedule 3 — Seller’s Wire Instructions
JP Morgan Chase Bank
New York, NY
ABA:
Account Name: Care Investment Trust
Account Number:

 



--------------------------------------------------------------------------------



 



Schedule 7(a)(v)(i)- Lake Oswego UCC
See attached.

 



--------------------------------------------------------------------------------



 



Schedule 7(a)(v)(ii)- Keizer UCC
See attached.

 



--------------------------------------------------------------------------------



 



Schedule 10(f)- Seller Consents
1. Avamere: Consent of Agent (Bank of America3) and Guarantor (Avamere Group,
LLC) pursuant to Section 12.6(b) of the Loan Agreement dated October 4, 2006 by
and among Avamere Lake Oswego Investors, LLC, Keizer Campus, LLC, Sweet Home
Properties, LLC, Lebanon Properties, LLC, Avamere Heritage Properties, LLC,
Avamere Bel Air Properties, LLC, Spring Street Properties, LLC, Alexander Loop
Properties, LLC, 30th Avenue Properties, LLC, Squalicum Properties, LLC and
Monarca Citta, LLC, as Borrowers, Avamere Group, LLC, as Borrower Agent, Bank of
America, as Administrative Agent and as Lender, and the additional financial
institutions from time to time parties thereto, each as a Lender. Note that
Section 12.6(b) of the Loan Agreement provides that the Guarantor’s consent is
required only so long as no Event of Default (as defined in the Loan Agreement)
exists. As of the date hereof, an Event of Default exists under the Loan
Agreement, as further described on Schedule 10(i) hereto.
2. Ciena (Farmington/Novi): Consent of Funding Administrator (Ciena Healthcare
Management, Inc.) and Agent (Care Investment Trust Inc.) pursuant to
Section 12.11(b) of the Financing Agreement dated as of February 19, 2008 (as
has been amended, restated, supplemented, joined and otherwise modified from
time to time), by and among Care Investment Trust Inc., as Agent for the lenders
from time to time party thereto, the lenders from time to time party thereto
(including, without limitation, Care Investment Trust Inc.) and Farmington Hills
Senior Leasing, LLC and Novi Senior Leasing, LLC, as Borrowers. Note that
Section 12.11(b) of the Financing Agreement provides that no consent of the
Funds Administrator shall be required for an assignment if a Default (as defined
in the Financing Agreement) or an Event of Default (as defined in the Financing
Agreement) has occurred and is continuing. As of the date hereof, an Event of
Default has occurred and is continuing, as further described on Schedule 10(i)
hereto.
3. American Senior Living/Ivy Hall: Consent of Agent (CIT Healthcare LLC)
pursuant to Section 13.3(b) of the Term Loan and Security Agreement dated as of
March 31, 2006 by and among CIT Healthcare LLC, as Agent for the lenders from
time to time party thereto (including, without limitation, Care Investment Trust
Inc.), American Senior Living Communities MD I, LLC, ASLC OPCO MD I, LLC and
ASLC Realty MD I, LLC, as Borrowers.
4. Granite — Corpus: Consent of Agent (CIT Healthcare LLC) pursuant to
Section 11.3(b) of the Financing Agreement dated June 30, 2006 (as has been
amended, restated, supplemented, joined and otherwise modified from time to
time), by and among CIT Healthcare LLC, as Agent for the lenders from time to
time party thereto, the lenders from time to time party thereto (including,
without limitation, Care Investment Trust Inc.) and Granite Murrieta, LLC,
Granite El Camino, LLC, Granite Pacific Park, LLC, C. C. Acquisition Partners,
LP, Yadah Yadah Yadah LLC, GSH P-5 TIC 5 Ruthie Howard Trust, Delaware LLC and
GSH P-5 TIC 6 Henry Weingarten Trust, Delaware LLC, as Borrowers.
5. Granite — Park Place: Consent of Funds Administrator (Georgetown Investors,
LLC) and Agent (Care Investment Trust Inc.) pursuant to Section 13.12(b) of the
Financing Agreement
 

3   Please note that the loan documents provide for LaSalle Bank National
Association as Agent. LaSalle Bank National Association was bought by Bank of
America.

 



--------------------------------------------------------------------------------



 



dated July 31, 2007 (as has been amended, restated, supplemented, joined and
otherwise modified from time to time), by and among Care Investment Trust Inc.,
as Agent for the lenders from time to time party thereto, the lenders from time
to time party thereto (including, without limitation, Care Investment Trust
Inc.) and Georgetown Investors, LLC, as Borrower.
6. Granite — Gracywoods II: Consent of Agent (CIT Healthcare LLC) pursuant to
Section 15.3(b) of the Financing Agreement dated May 30, 2006 (as has been
amended, restated, supplemented, joined and otherwise modified from time to
time), by and among CIT Healthcare LLC, as Agent for the lenders from time to
time party thereto, the lenders from time to time party thereto (including,
without limitation, Care Investment Trust Inc.) and Granite Gracywoods II, LP,
as Borrower.

 



--------------------------------------------------------------------------------



 



Schedule 10(h)- Intercreditor/Subordination Agreements
The intercreditor and subordination agreements identified on Schedules 2(a),
2(b) and 2(c) are hereby incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



Schedule 10(i)- Loan Defaults/Delinquencies

  1.   Avamere: Guarantor, Avamere Group, LLC, was in default of the minimum
fixed charge coverage ratio set forth in Section16(d) of that certain Guaranty,
dated October 4, 2006, by Avamere Group, LLC, as Guarantor, to and for the
benefit of LaSalle National Bank Association4, as Administrative Agent, for the
ratable benefit of the Lenders, as defined in the Guaranty, for the quarters
ending December 2008 and March 2009.     2.   Ciena (Novi/Farmington): Borrower,
Farmington Senior Leasing, LLC, was in default of the minimum occupancy covenant
set forth in Section 7.3(c) of that certain Financing Agreement, dated
February 19, 2008, by and among Care Investment Trust, Inc., as lender and as
administrative agent, each other financial institution from time to time a party
thereto and Farmington Senior Leasing, LLC and Novi Senior Leasing, LLC, as
Borrowers, for the testing periods ended December 31, 2008 and March 31, 2009,
as a result of flooding of the Health Care Facility (as defined in the Financing
Agreement) located in Farmington, Michigan and consequent evacuation of such
Health Care Facility. In addition, other defaults may have occurred and/or exist
as a result of the aforementioned flood.

 

4   Please note that the Guaranty provides for LaSalle Bank National Association
as Administrative Agent. LaSalle Bank National Association was bought by Bank of
America.

 



--------------------------------------------------------------------------------



 



Schedule 10(j)- Assertion of Defenses
None.

 



--------------------------------------------------------------------------------



 



Schedule 10(n) — Title Policies
The Title Insurance Policies identified on Schedules 2(a), 2(b) and 2(c) are
hereby incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



Schedule 10(q) - Releases
1. American Senior Living/Ivy Hall: On February 7, 2007, CIT Healthcare LLC
released David Bolton from his obligations under that certain Indemnity and
Guaranty dated March 31, 2006.
2. Avamere: The borrowers to this credit facility entered into a Certificate of
Deposit Pledge Agreement with LaSalle Bank National Associate, in its capacity
as the agent for the lenders party to the credit facility (including Care
Investment Trust Inc.), pursuant to which such borrowers pledged their interest
in a certificate of deposit account to the agent. The certificate of deposit
matured on February 29, 2008, and was released to the borrowers at that time.
3. Ciena (Farmington/Novi): Termination of the Payment Guaranty of Mohammad A.
Qazi on April 3, 2008.

 



--------------------------------------------------------------------------------



 



Schedule 12- Servicing Exceptions

1.   Avamere Option Loan

 



--------------------------------------------------------------------------------



 



Exhibit 8(a)
Form of Allonge
ALLONGE
          This Allonge is made to that certain Term Loan Promissory Note dated
as of                     , in the original principal sum of
                                                            DOLLARS
($                     ) executed by                                         
and made payable to the order of                                   
       (“Assignor”), having an address at
                                                            .
          Pay to the order of CAPITALSOURCE BANK, a California industrial bank
(“Assignee”), without recourse or warranty, except as expressly provided herein
and in the that certain Loan Purchase Agreement dated as of the date hereof by
and between Assignor and Assignee.
Dated:                     , 2009

             

          By:           Name:           Its:       

 



--------------------------------------------------------------------------------



 



Exhibit 8(c)
Form of Assignment of Mortgage
 
[ASSIGNMENT OF MORTGAGE], [ASSIGNMENT OF DEED OF TRUST, ASSIGNMENT
OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING], [ASSIGNMENT OF
RENTS AND LEASES], [SUBORDINATION AND ATTORNMENT AGREEMENT] AND
[SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]
 
 
to
 
Section:
Block:
Lot:
County :
Street Address:
After recording, please return to
CapitalSource Bank
c/o CapitalSource Finance
30699 Russell Ranch Rd., Suite 200
Westlake Village, California 91362
Attention: Elizabeth A. Stone
This instrument was prepared by the above-named attorney.

 



--------------------------------------------------------------------------------



 



[ASSIGNMENT OF MORTGAGE], [ASSIGNMENT OF DEED OF TRUST, ASSIGNMENT
OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING], [ASSIGNMENT OF
RENTS AND LEASES], [SUBORDINATION AND ATTORNMENT AGREEMENT] AND
[SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]
KNOW THAT                                          (the “Assignor”), having an
office                                          , in consideration of TEN and
00/100 dollars ($10.00), paid by CAPITALSOURCE BANK, a California industrial
bank (the “Assignee”), having an office
                                        , hereby assigns unto the Assignee, that
[certain mortgage or mortgages (collectively the “Mortgage”), that certain deed
of trust or deeds of trust (collectively the “Deed of Trust”), that certain
assignment of rents and leases or assignments of rents and leases (collectively
the “Assignment of Rents and Leases”) and that certain subordination,
[non-disturbance] and attornment agreement or subordination, [non-disturbance]
and attornment agreements (collectively the “SNDA”)] each described on Exhibit 1
attached hereto and all of its right, title and interest in and to each of the
foregoing;
TOGETHER with the bond or note or obligation described in the Mortgage, and the
moneys due and to grow due thereon with interest;
TO HAVE AND TO HOLD the same unto the Assignee and to the successors, legal
representatives and assigns of the Assignee forever.
Assignor hereby represents and warrants to Assignee that Assignor has not
transferred, pledged, sold or hypothecated the [Mortgage, the Deed of Trust, the
Assignments of Rents and Leases, the SNDA] or the bond or note described in the
Mortgage to any other person or entity pursuant to any arrangement which remains
in effect.
The word “Assignor” or “Assignee” shall be construed as if it read “Assignors”
or Assignees” whenever the sense of this instrument so requires.
IN WITNESS WHEREOF, the Assignor has duly executed this Assignment the ___day of
                    , 2009.

            ASSIGNOR:
              By:           Name:           Its:       

 



--------------------------------------------------------------------------------



 



         
STATE OF
    )  
 
       ss:
COUNTY OF
    )  

On the ___ day of                                         , 2009, before me, the
undersigned, a Notary Public in and for said State, personally appeared
                    , personally known to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that (s)he executed the same in her/his capacity, and
that by her/his signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

                        Notary Public         

 



--------------------------------------------------------------------------------



 



         

Exhibit 1
[Description of Mortgage]
[Description of Deed of Trust]
[Description of Assignment of Rents and Leases]
[Description of SNDA]

 



--------------------------------------------------------------------------------



 



Exhibit 8(d)
FORM OF ASSIGNMENT OF DOCUMENTS AND COLLATERAL
          This ASSIGNMENT OF DOCUMENTS AND COLLATERAL PROPERTY (this
“Assignment”), is made as of                     , 2009, by
                                         (“Assignor”), to and in favor of
CAPITALSOURCE BANK, a California industrial bank (“Assignee”). Terms used herein
and not otherwise defined shall have the meanings set forth in the Loan Purchase
Agreement (as defined below).
WITNESSETH
          WHEREAS, Assignor and Assignee are party to that certain Loan Purchase
Agreement, dated August ___, 2009 (the “Loan Purchase Agreement”);
          WHEREAS, Assignor is the present legal and equitable owner and holder
of that certain Term Loan Promissory Note dated
                                         (the “Note”), executed and delivered by
                                        , as borrower, and made payable to
Assignor, in the initial principal amount of $                     in connection
with the land and improvements located at
                                         (the “Premises”); and
          WHEREAS, the Note is secured inter alia, by the [Option] [Ciena] Loan
Property; and
          WHEREAS, pursuant to the Loan Purchase Agreement and this Assignment,
the parties hereto desire that Assignor assign to Assignee and Assignee assume
from Assignor, all of Assignor’s right, title and interest in and to the
[Option] [Ciena] Loan(s) and related [Option] [Ciena] Loan Property.
          NOW, THEREFORE, in consideration of the premises above set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor and Assignee hereby covenant and
agree as follows:
          1. Assignment. Subject to and in accordance with the terms and
conditions of the Loan Purchase Agreement and this Assignment, Assignor hereby
irrevocably agrees to sell, assign, transfer and convey to Assignee on the date
hereof, and Assignee hereby irrevocably agrees to purchase, assume and accept on
the date hereof, all of the [Option] [Ciena] Loan Interest(s) and all of
Assignor’s right, title and interest in, to and under the [Option] [Ciena] Loan
Property.
          2. Assumption. By accepting this Assignment and pursuant to the Loan
Purchase Agreement, Assignee hereby assumes and agrees to observe, perform and
be bound by all of the terms, covenants, agreements, conditions and obligations
of the [Option] [Ciena] Loan Agreements required to be observed or performed by
Assignor thereunder from and after the date hereof. From and after the date
hereof, (i) the Assignee shall become the lender party to the Note and the
[Option] [Ciena] Loan Property, and to the extent provided in this Assignment,

 



--------------------------------------------------------------------------------



 



have the rights and obligations of a lender thereunder, and (ii) the Assignor
shall, to the extent provided in this Assignment, relinquish its rights and be
released from its obligations under the Note and the [Option] [Ciena] Loan
Property in all respects.
          3. No Recourse. This Assignment is an absolute assignment. This
Assignment is without recourse to Assignor and is made without any
representations or warranties, express or implied, of Assignor, except for the
representations and warranties of Assignor set forth in the Loan Purchase
Agreement subject to the limitations set forth therein.
          4. Governing Law. This Agreement shall be governed by, and construed
in accordance with the internal substantive laws of the State of New York
without regard to conflict of laws principles of the State of New York or any
other jurisdiction to the extent that such principles would permit or require
the application of laws of another jurisdiction.
          5. Successors and Assigns. This Assignment shall bind and inure to the
benefit of and be enforceable by Assignor and Assignee and their respective
successors and permitted assigns. This Agreement cannot be assigned, pledged or
hypothecated by Assignor or Assignee without the consent of the other party to
this Agreement.
          6. Headings. The headings of the sections of this Assignment have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Assignment or be used in any manner in
the interpretation of this Assignment.
          7. Interpretation. Whenever the context so requires in this
Assignment, all words used in the singular shall be construed to have been used
in the plural (and vice versa), each gender shall be construed to include any
other genders, and the word “person” shall be construed to include a natural
person, a corporation, a firm, a partnership, a joint venture, a trust, an
estate or any other entity.
          8. Partial Invalidity. Each provision of this Assignment shall be
valid and enforceable to the fullest extent permitted by law. If any provision
of this Assignment or the application of such provision to any person or
circumstance shall, to any extent, be invalid or unenforceable, then the
remainder of this Assignment, or the application of such provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected by such invalidity or unenforceability.
          9. Further Agreements. Assignor agrees to execute and deliver to
Assignee, at no cost to Assignor, such additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Assignment.
          10. Other Assignments. Nothing contained in this Assignment shall be
deemed to limit the terms of any other assignment of [Option] [Ciena] Loan
Property or any other document, matter or thing by Assignor to Assignee.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Assignment as of the date first written above.

                  By:           Name:           Title:        

 